Exhibit 10.2

LEASE AGREEMENT



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

INDEX

 

PARAGRAPH NUMBER & TITLE    PAGE NUMBER   1.   USE      2    2.   TERM      2   
  A.    Scheduled Lease Term      2      B.    Tender of Possession      2     
C.    Early Entry      3    3.   POSSESSION      3    4.   RENT      4      A.
   Basic Rent      4      B.    Time for Payment      6      C.    Late Charge
     6      D.    Additional Rent      6      E.    Management Fee      8     
F.    Place of Payment of Rent      8      G.    Security Deposit      9    5.  
ACCEPTANCE AND SURRENDER OF PREMISES      10    6.   “AS-IS” BASIS      11     
A.    Leased on “As-Is” Basis      11      B.    Interior Improvements to be
Constructed by Landlord      11    7.   ALTERATIONS AND ADDITIONS      11    8.
  RULES AND REGULATIONS AND COMMON AREA      12    9.   PARKING      13    10.  
TENANT MAINTENANCE      13    11.   EXPENSES OF OPERATION, MANAGEMENT, AND
MAINTENANCE OF THE COMMON AREAS OF THE PARCEL AND BUILDING IN WHICH THE PREMISES
ARE LOCATED      14      A.    Maintenance of the Common Areas of the Parcel   
  14      B.    Maintenance of the Common Areas of the Building      14      C.
   Structural Maintenance      15      D.    Exclusions From Additional Rent   
  15    12.   UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED     
16   

 

  i   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

13.   TAXES      18      A.    Real Property Taxes      18      B.    Taxes on
Tenant’s Property      18    14.   ASSESSMENT CREDITS      19    15.   LIABILITY
INSURANCE      19    16.   TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S
COMPENSATION INSURANCE      19    17.   PROPERTY INSURANCE      19    18.  
INDEMNIFICATION      20    19.   COMPLIANCE      21    20.   LIENS      21   
21.   ASSIGNMENT AND SUBLETTING      22      A.    Requirements      22      B.
   Grounds to Refuse Proposed Transfer      23      C.    Voluntary Termination
of Lease – Required Sublease Language      23      D.    State of Incorporation
Change; Name Change      24      E.    Permitted Transfers      24    22.  
SUBORDINATION AND MORTGAGES      25    23.   ENTRY BY LANDLORD      25    24.  
BANKRUPTCY AND DEFAULT      25    25.   ABANDONMENT      27    26.   DESTRUCTION
     28    27.   EMINENT DOMAIN      29    28.   SALE OR CONVEYANCE BY LANDLORD
     29    29.   ATTORNMENT TO LENDER OR THIRD PARTY      30    30.   HOLDING
OVER      30    31.   CERTIFICATE OF ESTOPPEL      30    32.   CONSTRUCTION
CHANGES      30    33.   RIGHT OF LANDLORD TO PERFORM      31    34.  
ATTORNEYS’ FEES      31    35.   WAIVER      31    36.   NOTICES      31    37.
  EXAMINATION OF LEASE      32   

 

  ii   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

38.   DEFAULT BY LANDLORD    32 39.   CORPORATE AUTHORITY    33 40.   LIMITATION
OF LIABILITY    33 41.   SIGNS    34 42.   CONSENT    34 43.   AUTHORITY TO
EXECUTE    34 44.   HAZARDOUS MATERIALS    35 45.   BROKERS    37 46.  
ASSOCIATION DUES    38 47.   OPTION TO EXTEND LEASE FOR FIVE (5) OR TEN (10)
YEARS    38   A.    Notice; Deadline    38   B.    Notice and Acceptance of
Terms    38   C.    Personal Nature of Option to Extend    39   D.    Loss of
Option to Extend Right    39 48.   RIGHT OF FIRST REFUSAL TO LEASE    40 49.  
RIGHT OF FIRST REFUSAL TO PURCHASE THE LEASED PROPERTY    41   A.    Notice and
Acceptance of Terms    41   B.    Personal Nature of Right of First Refusal to
Purchase    41   C.    Loss of Right of First Refusal to Purchase    41 50.  
PERSONAL PROPERTY OF LANDLORD    41 51.   WALK WAY    42 52.   ROOF TOP USE.   
42 53.   FIBER-OPTIC CABLE    43 54.   MISCELLANEOUS AND GENERAL PROVISIONS   
44   A.    Use of Building Name    44   B.    Premises Address    44   C.   
Choice of Law/Venue; Severability    44   D.    Definition of Terms    44   E.
   Time Of Essence    44   F.    Quitclaim    44   G.    Incorporation of Prior
Agreements; Amendments    45   H.    Conditions to Indemnification    45   I.   
Recording    45   J.    Amendments for Financing    45   K.    Clauses, Plats
and Riders    45   L.    Diminution of Light, Air or View    45

 

  iii   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

INDEX

 

PARAGRAPH NUMBER & TITLE    PAGE NUMBER   1.   DEFINITIONS      47      A.   
Cold Shell Improvements      47      B.    Landlord Interior Improvements     
48      C.    Improvements      48      D.    Performance Schedule      48     
E.    Architect      48      F.    Prime Contractor(s)      48      G.   
Substantial Completion      48      H.    Commencement Date      49    2.  
PERFORMANCE SCHEDULE      49    3.   DEVELOPMENT AND PROCESSING OF PLANS FOR THE
LANDLORD INTERIOR IMPROVEMENTS AND PERMITS      50      A.    Development of
Landlord Interior Plans      50      B.    Building Permit      50      C.   
Commencement of Landlord Interior Improvements      50    4.   CONSTRUCTION OF
IMPROVEMENTS      51      A.    Construction of Cold Shell Improvements by
Landlord.      51      B.    Licensed Contractor Requirement      51      C.   
Construction of Landlord Interior Improvements by Landlord      51      D.   
Landlord Interior Improvements Part of the Premises      51      E.    Liens and
Claims      51      F.    Inspection Following Completion of the Landlord
Interior Improvements      52    5.   PAYMENT OF CONSTRUCTION COSTS      52     
A.    Cold Shell Improvements      52      B.    Landlord Interior Improvement
Costs      52      C.    Exclusions From Interior Improvement Costs Payable by
Tenant      52    6.   CHANGES, MODIFICATIONS, OR ADDITIONS TO THE PLANS,
SPECIFICATIONS AND/OR PREMISES      53    7.   TENANT DELAYS      53    8.  
AUTHORITY TO EXECUTE      54    9.   CHOICE OF LAW/VENUE; SEVERABILITY      54
  

 

  iv   Initial:     /S/ JA; RP; VP        



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS “LEASE”, made this 19th day of April, 2013, between JOHN ARRILLAGA,
Trustee, or his Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S
TRUST) as amended, and RICHARD T. PEERY, Trustee, or his Successor Trustee, UTA
dated 7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY TRUST) as amended, hereinafter
called Landlord, and ELECTRONICS FOR IMAGING, INC., a Delaware corporation,
hereinafter called Tenant.

WITNESSETH:

For valuable consideration, the receipt and sufficiency of which are
conclusively acknowledged, Landlord hereby leases to Tenant and Tenant hereby
hires and takes from Landlord those certain premises (the “Premises”) outlined
in Red on Exhibit A, attached hereto and incorporated herein by this reference
thereto more particularly described as follows:

A portion of that certain 108,166+ square foot, two-story building (“Building”)
located at 6700 Dumbarton Circle, Fremont, California 94555, consisting of
approximately 58,560+ square feet of space (with 55,737+ square feet on the
second floor of the Building and 2,823+ square feet on the first floor of the
Building including Tenant’s Proportionate Share of the Common Area of the
Building) and the Personal Property of Landlord pursuant to Paragraph 50
(Personal Property of Landlord). Tenant’s leased portion of the Building is more
particularly shown within the area outlined in Red on Exhibit A attached hereto.
The entire parcel, of which the Premises is a part, is shown within the area
outlined in Green on Exhibit A attached hereto (“Parcel”). The Premises shall be
improved by Landlord pursuant to the Construction Agreement of even date
herewith, a copy of which is attached hereto as Exhibit D (the “Construction
Agreement”), and subject thereto and to the provisions of this Lease (including
Paragraph 6 (As-Is Basis)), is leased on an “as-is” basis, and in the
configuration as shown in Red on Exhibit B-1 attached hereto; Exhibit B-1 which
reflects the current shell plan shall be replaced with Exhibit B, which will
reflect the interior configuration and shall be attached hereto as Exhibit B
once said Exhibit B is completed and approved by Tenant and Landlord in
accordance with the terms of the Construction Agreement.

The word “Premises” as used throughout this Lease is hereby defined to include
the leased portion of the Building as referenced above, the nonexclusive use of
parking, landscaped areas, sidewalks and driveways in front of or adjacent to
the Premises, and the nonexclusive use of the area directly over such sidewalks
and driveways and the common ingress and egress areas reflected in Yellow on
Exhibit A that service the Premises and the adjacent property known as 6750
Dumbarton Circle, Fremont, CA. The gross leasable area of the Building has been
measured by Landlord from outside of exterior walls to outside of exterior
walls, and shall include any atriums, covered entrances or egresses and covered
Building loading areas, and Landlord agrees to be bound by the area measurements
of the Building and the Premises as set forth above.

Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and each of Landlord and Tenant covenants as a
material part of the consideration for this Lease to perform and observe each
and all of said terms, covenants and conditions. This Lease is made upon the
conditions of such performance and observance.

 

Multi Tenant/Single Parcel   Page 1 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

1. USE. Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office, research and development and storage uses necessary for Tenant to
conduct Tenant’s business, provided that such approved uses shall be in
accordance with all current and future applicable governmental laws and
ordinances and zoning restrictions, and for no other purpose. Notwithstanding
anything to the contrary herein, in no event shall any or all of the Premises be
allowed, authorized and/or used for daycare and/or any other child care purpose
and] Tenant shall not do or permit to be done in or about the Premises nor bring
or keep or permit to be brought or kept in or about the Premises anything which
is prohibited by or will in any way increase the existing rate of (or otherwise
affect) fire or any insurance covering the Premises or any part thereof, or any
of its contents, or will cause a cancellation of any insurance covering the
Premises or any part thereof, or any of its contents. Tenant shall not do or
permit to be done anything in, on or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building or injure or annoy them, or use or allow the Premises to be used for
any improper, immoral, unlawful or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises. No sale by
auction shall be permitted on the Premises. Tenant shall not place any loads
upon the floors, walls, or ceiling which endanger the structure, or place any
harmful fluids or other materials in the drainage system of the Building, or
overload electrical or other mechanical systems. No waste materials or refuse
shall be dumped upon or permitted to remain upon any part of the Premises or
outside of the Building in which the Premises are a part, except in trash
containers placed inside exterior enclosures designated by Landlord for that
purpose. No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain outside the Premises. Tenant shall not place anything or
allow anything to be placed near the glass of any window, door partition or wall
which may appear unsightly from outside the Premises. No loudspeaker or other
device, system or apparatus which can be heard outside the Premises shall be
used in or at the Premises without the prior written consent of Landlord. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.
Tenant shall indemnify, defend and hold Landlord harmless against any loss,
expense, damage, reasonable attorneys’ fees, or liability arising out of failure
of Tenant to comply with any applicable law for which Tenant is obligated to
comply under the terms of this Lease. Tenant shall comply with any covenant,
condition, or restriction (“CC&R’s”) affecting the Premises. Landlord has
provided a copy of said CC&R’s to Tenant. In the event the CC&R’s are
subsequently amended, (i) said CC&R’s shall be applicable to all tenants within
the Building and (ii) said CC&R’s shall not reduce Tenant’s rights or increase
said rights, in a material respect, Landlord shall provide a copy of the amended
CC&R’s to Tenant. The provisions of this Paragraph are for the benefit of
Landlord only and shall not be construed to be for the benefit of any tenant or
occupant of the Building.

2. TERM.

A. Scheduled Lease Term. Subject to Paragraph 47 (Option to Extend Lease for
Five (5) or Ten (10) Years), the “Term” of this Lease shall be for a period of
fifteen (15) years (unless sooner terminated or extended as hereinafter
provided) and, subject to Paragraphs 2.B and C and 3, shall commence on the 1st
day of September, 2013 (the “Commencement Date”) and end on the 31st day of
August, 2028 (the “Termination Date”).

B. Tender of Possession. Notwithstanding the scheduled Commencement Date in
Paragraph 2.A, the actual Commencement Date shall occur, and possession of the
Premises shall be tendered by Landlord to Tenant when the first of the following
occurs:

(a) When the Landlord Interior Improvements have been Substantially Completed
(as defined in the Construction Agreement) and Landlord has delivered the
Premises to Tenant, in accordance and compliance with Paragraph 6.B (As Is:
Interior Improvements to be Constructed by Landlord) and Paragraph 1.B (Landlord
Interior Improvements) of the Construction Agreement; or

 

Multi Tenant/Single Parcel   Page 2 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(b) Upon the occupancy of the Premises by any of Tenant’s operating personnel
for the conduct of any of its business; or

(c) As otherwise agreed in the Lease and/or in writing.

C. Early Entry: Upon receipt of written notice from Landlord (by U.S. Mail,
facsimile or electronic mail) that the Premises is available for Tenant’s entry,
Tenant and its agents and contractors shall be permitted to enter the Premises
prior to the Commencement Date for the purpose of constructing its improvements,
if any, in the Premises and/or installing at Tenant’s sole cost and expense,
Tenant’s trade fixtures and equipment, telephone equipment, security systems and
cabling for computers (“Early Entry Date”). If applicable, Landlord shall notify
Tenant of the Early Entry Date not less than ten (10) days prior to the date
Landlord anticipates achieving Substantial Completion of the Landlord Interior
Improvements. Such entry shall be subject to all of the terms and conditions of
this Lease, except that Tenant shall not be required to pay any Rent on account
thereof, provided none of Tenant’s operating personnel occupy said Premises;
except as necessary to prepare the Premises for the conduct of Tenant’s business
therein. Any entry or installation work by Tenant and its agents in the Premises
pursuant to this Paragraph 2.C shall (i) be undertaken at Tenant’s sole risk,
(ii) not interfere with or delay Landlord’s Interior Improvements, and (iii) not
be deemed occupancy or possession of the Premises for purposes of the Lease.
Tenant shall indemnify, defend, and hold Landlord harmless from any and all
loss, damage, liability, expense (including reasonable attorney’s fees), claim
or demand of whatsoever character, direct or consequential, including, but
without limiting thereby the generality of the foregoing, injury to or death of
persons and damage to or loss of property arising out of the exercise by Tenant
of any early entry right granted hereunder. In the event Tenant’s work in said
Premises delays the completion of Landlord’s Interior Improvements, Landlord’s
Interior Improvements, then for purposes of Paragraph 2.B(a) above, the
Landlord’s Interior Improvements shall be deemed to have been Substantially
Completed on the date such Substantial Completion would have occurred but for
the actual delay caused by Tenant. It is the intent of the parties hereto that
the Commencement of the Lease and Tenant’s obligation to pay Rent under the
Lease not be delayed by any of such causes or by any other act of Tenant and, in
the event it is so delayed, the Lease and Tenant’s obligation to pay Rent under
the Lease shall commence as of the date it would otherwise have commenced
regardless of the construction status of said interior improvements completed or
to be completed by Tenant or Landlord as the case may be.

It is agreed in the event the Commencement Date is a date other than the first
day of the month the Term of the Lease will be extended to account for the
number of days in the partial month. The Basic Rent during the resulting partial
month will be prorated (for the number of days in the partial month) at the
Basic Rent rate scheduled for the scheduled Commencement Date as shown in
Paragraph 4.A, and such prorated Basic Rent shall be due on the first day
following the end of the Basic Rent Abatement Period.

3. POSSESSION. Subject to Paragraph 2.C (Term: Early Entry) above and the terms
and conditions stated herein, if Landlord, for any reason whatsoever, cannot
deliver possession of said Premises to Tenant at the scheduled Commencement
Date, this Lease shall not be void or voidable; no obligation of Tenant shall be
affected thereby; nor shall Landlord or Landlord’s agents be liable to Tenant
for any loss or damage resulting therefrom; but in that event the commencement
and termination dates of the Lease, and all other dates affected thereby shall
be revised to conform to the date of Landlord’s delivery of possession, as
specified in Paragraph 2.B above. The above is, however, subject to the
provision that the period of delay of delivery of the Premises shall not exceed
ninety (90) days from the latter of (i) the scheduled Commencement Date or
(ii) the date this Lease is executed by all parties hereto (except for those
delays caused by Tenant, Acts of God, strikes, war, utilities, governmental
bodies, weather, unavailable materials, and delays beyond Landlord’s control
(“Force Majeure Delays”) shall be excluded in calculating such period) in which
instance Tenant, at its option, may, by written notice to Landlord, terminate
this Lease; provided Tenant submits said notice to Landlord prior to the
expiration of said ninety (90) day period as may be extended by Force Majeure
Delays.

 

Multi Tenant/Single Parcel   Page 3 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

4. RENT.

A. Basic Rent. Subject to the potential increase and/or decrease of the
Aggregate Rent as provided for in the Lease, Tenant agrees to pay to Landlord at
such place as Landlord may designate without deduction, offset, prior notice, or
demand, and Landlord agrees to accept as Basic Rent for the Premises the total
sum of EIGHTEEN MILLION FIVE HUNDRED TWENTY-SIX THOUSAND TWO HUNDRED FORTY-FIVE
AND 48/100 DOLLARS ($18,526,245.48) (the “Aggregate Basic Rent”) in lawful money
of the United States of America, payable as follows:

Basic Rent Abatement. From the scheduled Commencement Date through August 31,
2016 (the “Basic Rent Abatement Period”), the monthly Basic Rent of
(i) $99,552.00 ($1.70 per square foot) for the period September 1, 2013 through
August 31, 2014, (ii) $102,538.56 ($1.751 per square foot)for the period
September 1, 2014 through August 31, 2015 and (iii) $105,614.72 ($1.804 per
square foot) for the period September 1, 2015 through August 31, 2016 shall be
abated and no Basic Rent will be due (the “Basic Rent Abatement”) during the
Basic Rent Abatement Period; however, Tenant will be responsible for all
Additional Rent expenses as outlined in Paragraph 4.D and the fixed monthly
Management Fee as outlined in Paragraph 4.E from the Commencement Date of the
Lease. The Basic Rent Abatement is conditioned upon Tenant not committing
default in the payment of Basic Rent due Landlord throughout the initial Term of
the Lease. If Tenant commits an act of monetary default in the payment of the
Basic Rent at any time during the initial Term and fails to cure said monetary
default within the Special Default Period (as defined below), then (i) Tenant
shall immediately pay to Landlord, upon demand, a sum equal to the total amount
of Basic Rent Abatement which has been used by Tenant as of the date of the
occurrence of such event of monetary default, and (ii) all of the Basic Rent
Abatement which has not been used by Tenant as of the date of the occurrence of
such event of monetary default shall thereby automatically terminate and become
null and void, and Tenant shall thereafter pay all Basic Rent when due under
this Lease, without regard to the Basic Rent Abatement provisions of this Lease.
For example, if Tenant fails to cure a monetary default under the Lease on
September 1, 2016, Tenant shall pay to Landlord, upon demand, the Basic Rent
Abatement for the period of September 1, 2013 through August 31, 2016 in the
amount of $3,692,463.36 ((i) $1,194,624.00 for the period September 1, 2013
through August 31, 2014 (12 months x $99,552.00), (ii) $1,230,462.72 for the
period September 1, 2014 through August 31, 2015 (12 months x $102,538.56) and
(iii) $1,267,376.64 for the period September 1, 2015 through August 31, 2016 (12
months x $105,614.72)). As used in this Lease, the “Special Default Period”
shall begin on the date Landlord delivers to Tenant written notice of
delinquency in the payment of Basic Rent, which notice must include in capital
letters with bold face type the following: “THIS NOTICE INVOKES A SPECIAL
DEFAULT PERIOD AND WILL RESULT IN TENANT’S FORFEITURE OF THE BASIC RENT
ABATEMENT IF THE BASIC RENT SPECIFIED HEREIN AS DELINQUENT IS NOT PAID WITHIN
THE SPECIAL DEFAULT PERIOD;” and such Special Default Period shall end five
(5) business days after a copy of such notice has been delivered to Tenant’s
Chief Executive Officer by the delivery method provided in Paragraph 36
(Notices).

 

Multi Tenant/Single Parcel   Page 4 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Basic Rent Schedule.

On September 1, 2016, the sum of ONE HUNDRED EIGHT THOUSAND SEVEN HUNDRED
EIGHTY-THREE AND 16/100 DOLLARS ($108,783.16) shall be due, and a like sum due
on the first day of each month thereafter, through and including August 1, 2017.

On September 1, 2017, the sum of ONE HUNDRED TWELVE THOUSAND FORTY-SIX AND
65/100 DOLLARS ($112,046.65) shall be due, and a like sum due on the first day
of each month thereafter, through and including August 1, 2018.

On September 1, 2018, the sum of ONE HUNDRED FIFTEEN THOUSAND FOUR HUNDRED EIGHT
AND 05/100 DOLLARS ($115,408.05) shall be due, and a like sum due on the first
day of each month thereafter, through and including August 1, 2019.

On September 1, 2019, the sum of ONE HUNDRED EIGHTEEN THOUSAND EIGHT HUNDRED
SEVENTY AND 29/100 DOLLARS ($118,870.29) shall be due, and a like sum due on the
first day of each month thereafter, through and including August 1, 2020.

On September 1, 2020, the sum of ONE HUNDRED TWENTY-TWO THOUSAND FOUR HUNDRED
THIRTY-SIX AND 40/100 DOLLARS ($122,436.40) shall be due, and a like sum due on
the first day of each month thereafter, through and including August 1, 2021.

On September 1, 2021, the sum of ONE HUNDRED TWENTY-SIX THOUSAND ONE HUNDRED
NINE AND 50/100 DOLLARS ($126,109.50) shall be due, and a like sum due on the
first day of each month thereafter, through and including August 1, 2022.

On September 1, 2022, the sum of ONE HUNDRED TWENTY-NINE THOUSAND EIGHT HUNDRED
NINETY-TWO AND 78/100 DOLLARS ($129,892.78) shall be due, and a like sum due on
the first day of each month thereafter, through and including August 1, 2023.

On September 1, 2023, the sum of ONE HUNDRED THIRTY-THREE THOUSAND SEVEN HUNDRED
EIGHTY-NINE AND 56/100 DOLLARS ($133,789.56) shall be due, and a like sum due on
the first day of each month thereafter, through and including August 1, 2024.

On September 1, 2024, the sum of ONE HUNDRED THIRTY-SEVEN THOUSAND EIGHT HUNDRED
THREE AND 25/100 DOLLARS ($137,803.25) shall be due, and a like sum due on the
first day of each month thereafter, through and including August 1, 2025.

On September 1, 2025, the sum of ONE HUNDRED FORTY-ONE THOUSAND NINE HUNDRED
THIRTY-SEVEN AND 35/100 DOLLARS ($141,937.35) shall be due, and a like sum due
on the first day of each month thereafter, through and including August 1, 2026.

On September 1, 2026, the sum of ONE HUNDRED FORTY-SIX THOUSAND ONE HUNDRED
NINETY-FIVE AND 47/100 DOLLARS ($146,195.47) shall be due, and a like sum due on
the first day of each month thereafter, through and including August 1, 2027.

On September 1, 2027, the sum of ONE HUNDRED FIFTY THOUSAND FIVE HUNDRED
EIGHTY-ONE AND 33/100 DOLLARS ($150,581.33) shall be due, and a like sum due on
the first day of each month thereafter, through and including August 1, 2028; or
until the entire aggregate sum of EIGHTEEN MILLION FIVE HUNDRED TWENTY-SIX
THOUSAND TWO HUNDRED FORTY-FIVE AND 48/100 DOLLARS ($18,526,245.48) has been
paid (as said Aggregate Basic Rent may be increased or decreased by the terms of
this Lease).

 

Multi Tenant/Single Parcel   Page 5 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Subject to the terms of the Lease, in the event the Lease does not commence on
the scheduled Lease Commencement Date, the Basic Rent and Basic Rent Abatement
schedules above shall be modified to reflect the actual Commencement Date and
the revised Termination Date but in no event will the Lease be for an initial
term of less than fifteen (15) years. Furthermore, the Aggregate Basic Rent
specified above may be increased or decreased pursuant to provisions elsewhere
in this Lease and in no case shall references to the Aggregate Basic Rent be
construed to alter or otherwise affect such increase or decrease in the Basic
Rent to be paid under this Lease.

B. Time for Payment. Full monthly Rent is due in advance on the first day of
each calendar month. In the event that the Term of this Lease commences on a
date other than the first day of a calendar month, on the date of commencement
of the Term hereof Tenant shall pay to Landlord as Rent for the period from such
date of commencement to the first day of the next succeeding calendar month that
proportion of the monthly Rent hereunder for the number of days between such
date of commencement and the first day of the next succeeding calendar month. In
the event that the Term of this Lease for any reason ends on a date other than
the last day of a calendar month, on the first day of the last calendar month of
the Term hereof Tenant shall pay to Landlord as Rent for the period from said
first day of said last calendar month to and including the last day of the Term
hereof that proportion of the monthly Rent hereunder for the number of days
between said first day of said last calendar month and the last day of the Term
hereof.

C. Late Charge. Notwithstanding any other provision of this Lease, if Landlord
(or Landlord’s agent if Landlord has instructed Tenant to make any payment of
Rent and/or other amounts due under the Lease directly to Landlord’s agent) does
not receive payment of Rent as set forth in this Paragraph 4 and/or other
amounts due under the Lease within ten (10) days of the due date, or any part
thereof, Tenant agrees to pay Landlord, in addition to the delinquent Rent
and/or other amounts that may be due, a late charge for each Rent and/or other
payment not received by Landlord (or Landlord’s agent if Landlord has instructed
Tenant to make any payment of Rent and/or other amounts due under the Lease
directly to Landlord’s agent) within ten (10) days of the due date (“Grace
Period”). Said late charge shall equal ten percent (10%) of each payment not
received by Landlord prior to the expiration of the Grace Period (“Late
Charge”). Said Late Charge shall be paid by Tenant within thirty (30) days after
presentation of an invoice from Landlord or Landlord’s agent setting forth the
amount of said Late Charge. Landlord’s failure to issue a Late Charge invoice in
the month of any late payment shall not be considered a waiver of Landlord’s
right to collect said Late Charge unless Landlord fails to issues a Late Charge
invoice within twelve (12) months after the due date of the delinquent payment.
However, no Late Charge shall apply to the first late payment of Rent within any
twelve (12) month period of the Term unless Landlord gives Tenant written notice
of the delinquency and Tenant fails to pay the delinquent amount within three
(3) business days after such notice.

D. Additional Rent. Beginning with the Commencement Date of the Term of this
Lease, Tenant shall pay to Landlord or to Landlord’s designated agent in
addition to the Basic Rent and as Additional Rent the following:

(a) All Taxes relating to the Premises as set forth in Paragraph 13, and

(b) All insurance premiums for the respective insurance year and deductibles
relating to the Premises, as set forth in Paragraph 17, and

(c) Tenant’s Proportionate Share of all prorated costs and expenses related to
the Ardenwood Property Owners’ Association as set forth in Paragraph 46
(Association Dues), and

 

Multi Tenant/Single Parcel   Page 6 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(d) All charges, costs and expenses, which Tenant is required to pay hereunder,
together with all interest and penalties, costs and expenses including
reasonable attorneys’ fees and legal expenses, that may accrue thereto in the
event of Tenant’s failure to pay such amounts, and all damages, reasonable costs
and expenses which Landlord may incur by reason of default of Tenant or failure
on Tenant’s part to comply with the terms of this Lease. In the event of
nonpayment by Tenant of Additional Rent, Landlord shall have all the rights and
remedies with respect thereto as Landlord has for nonpayment of Rent.

References to “Proportionate Share” herein and throughout the Lease shall mean
the Proportionate Share allocated to the Premises based on (a) the total square
footage of Tenant’s Premises as a percentage of the total square footage of the
Building (58,560+ square foot Premises divided by 108,166+ square foot Building
equals 54.14%) or (b) if Proportionate Share allocation is inequitable, then
such other equitable basis as reasonably calculated by Landlord. Landlord shall
include on those invoices to Tenant with allocations of any amounts under clause
(b) of the preceding sentence a reasonably detailed explanation as to why such
adjustment is needed to achieve an equitable allocation of costs.

The Additional Rent due hereunder shall be paid to Landlord or Landlord’s agent
(i) within ten (10) days for taxes and insurance and within thirty (30) days for
all other Additional Rent items after presentation of invoice from Landlord or
Landlord’s agent setting forth such Additional Rent. At the option of Landlord,
Tenant shall pay to Landlord monthly, in advance, Tenant’s Proportionate Share
of an amount reasonably estimated by Landlord to be Landlord’s approximate
average monthly expenditure for such Additional Rent items, which estimated
amount shall be reconciled (i) within one hundred twenty (120) days of the end
of each calendar year and (ii) within 120 days of the Termination Date (or as
soon thereafter as reasonably possible if, for reasons beyond Landlord’s
control, the Landlord cannot complete the reconciliation within said 120 day
periods) or more frequently if Landlord elects to do so at Landlord’s sole and
absolute discretion as compared to Landlord’s actual expenditure for said
Additional Rent items. Notwithstanding anything to the contrary herein, Landlord
shall not be required to submit ongoing monthly statements to Tenant reflecting
amounts owed as Additional Rent. In the event of any underpayment by Tenant of
Additional Rent items, Tenant shall pay to Landlord, within thirty (30) days of
invoice, any amount of actual Additional Rent expenses in excess of the
estimated amounts paid by Tenant. In the event of any overpayment by Tenant,
Landlord shall credit any amount of estimated payments made by Tenant in excess
of Landlord’s actual expenditures for said Additional Rent items to Tenant
(provided Landlord may withhold any portion thereof and credit Tenant to cure
Tenant’s default in the performance of any of the terms, covenants and
conditions of this Lease). Notwithstanding anything to the contrary above, any
credit due Tenant for a reconciliation of Additional Rent expenses that occurs
after the Lease Termination Date shall be refunded to Tenant; provided however,
that Landlord may withhold therefrom the amount necessary to cover any amounts
due on Tenant’s account. Within thirty (30) days after receipt of Landlord’s
reconciliation, Tenant shall have the right, at Tenant’s sole expense, to audit,
at a mutually convenient time at Landlord’s office, Landlord’s records
specifically limited for the Additional Rent expenses. Such audit must be
conducted by Tenant or an independent nationally recognized accounting firm that
is not being compensated by Tenant or other third party on a contingency fee
basis. Tenant shall submit to Landlord a complete copy of said audit at no
expense to Landlord and a written notice stating the results of said audit, and
if such notice by Tenant and the respective audit reveals that Landlord has
overcharged Tenant, and the audit is not challenged by Landlord, the amount
overcharged shall be credited to Tenant’s account within thirty (30) days after
completion of Landlord’s review and approval of said audit. The audit rights of
Tenant under this Paragraph 4.D are granted for Tenant’s personal benefit and
may not be assigned or transferred by Tenant, either voluntarily or by operation
of law, in any manner whatsoever, except in the event Tenant assigns this Lease
to a Permitted Transfer or obtains Landlord’s written consent to any other
assignment; in which event, said audit rights shall continue to be applicable to
said assignee(s) only for the applicable period that commences following the
date of assignment. Notwithstanding anything to the contrary herein, no
subtenant shall have any right to conduct an audit of Landlord’s books and/or
records.

 

Multi Tenant/Single Parcel   Page 7 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Landlord shall, upon request by Tenant, provide Tenant with copies of individual
invoices related to the foregoing actual expenses, either by facsimile or by
U.S. mail; however, in no event shall Landlord be obligated to provide duplicate
copies of any invoice or other Lease documentation to Tenant and/or Tenant’s
representative (if any) for an audit of Tenant’s records outside of Landlord’s
office.

E. Management Fee. Beginning with the Commencement Date of the Term of this
Lease, Tenant shall pay to Landlord, in addition to the Basic Rent and
Additional Rent, a monthly management fee (“Management Fee”) of $2,488.80 for
the first thirty-six (36) months of the Lease Term and an amount equal to two
and one-half percent (2.5%) of the Basic Rent due for each month during the
remainder of the Term. Tenant shall be responsible for calculating the monthly
Management Fee based on the Basic Rent schedule shown in Paragraph 4.A above,
and for paying said Management Fee by the first day of each month during the
Term of this Lease. Tenant’s failure to pay the monthly Management Fee within
the Grace Period will result in a Late Charge being assessed pursuant to the
terms of Paragraph 4.C above.

The reference to “Rent” in this Paragraph 4 includes Basic Rent, Additional
Rent, and Management Fee. The respective obligations of Landlord and Tenant
under this Paragraph shall survive the expiration or other termination of the
Term of this Lease, and if the Term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the Term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365.

F. Place of Payment of Rent. All Rent hereunder shall be paid to Landlord at the
office of Landlord in any one of the following ways: (i) for USPS mail:
PEERY/ARRILLAGA, P.O. BOX 742092, LOS ANGELES, CA 90074-2092, (ii) for local and
national overnight carrier: BANK OF AMERICA LOCKBOX SERVICES #5195, P.O. BOX
742092, CA9-705-01-03, 1000 W. TEMPLE STREET, LOS ANGELES, CA 90012, or to such
other person or to such other place as Landlord may from time to time designate
in writing, upon not less than five (5) days prior written notice to Tenant.
Invoices for Basic Rent, Additional Rent and/or Management Fees shall be mailed
to Tenant at the addresses shown below.

 

Prior to Lease Commencement    After Lease Commencement Attn: Chief Financial
Officer    Attn: Chief Financial Officer 303 Velocity Way    6750 Dumbarton
Circle Foster City, CA 94404    Fremont, CA 94555 (650) 357-3131 (phone)   
(510)     -         (phone) (To be supplied post-execution) (650) 357-3832 (fax)
   (510)     -         (fax) (To be supplied post-execution)
Vincent.Pilette@efi.com (email)*    Vincent.Pilette@efi.com (email)*

 

* The inclusion of an email address does not obligate Landlord to provide a
notice by electronic mail.

 

Multi Tenant/Single Parcel   Page 8 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Tenant shall have the right, upon ten (10) days written notice to Landlord, to
change the billing address as noted herein; however, Landlord shall send Tenant
invoices to only one address of Tenant as identified by Tenant.

G. Security Deposit. Concurrently with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord the sum of Two Hundred Ninety-Eight Thousand Five
Hundred Twenty-Four and 40/100 Dollars ($298,524.40). Said sum shall be held by
Landlord as a Security Deposit for the faithful performance by Tenant of all of
the terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the Term hereof. If Tenant defaults with respect to any provision
of this Lease, including, but not limited to, the provisions relating to the
payment of Rent and any of the monetary sums due hereunder, and such default is
not cured within any applicable notice and cure period, Landlord may (but shall
not be required to) use, apply or retain all or any part of this Security
Deposit for the payment of any other amount which Landlord may spend by reason
of Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of said
Security Deposit is so used or applied, Tenant shall, within five (5) business
days after written demand therefor, deposit cash with Landlord in the amount
sufficient to restore the Security Deposit to its original amount. Tenant’s
failure to do so shall be a material breach of this Lease. Landlord shall not be
required to keep the Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on such Security Deposit. The Security
Deposit or any balance thereof shall be returned to Tenant (or at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) at the expiration
or earlier termination of the Term and after Tenant has vacated the Premises;
provided, however, that Landlord may withhold therefrom the amount necessary to
cover the cost of restoration of the Premises if Tenant fails to do so as
required under Paragraph 5 and to cure any then uncured default by Tenant or
other amounts owed by Tenant under this Lease. In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer said Security Deposit
to Landlord’s successor in interest whereupon Tenant agrees to release Landlord
from liability for the return of such Security Deposit or the accounting
therefor. Tenant hereby waives the protection of Section 1950.7 of the
California Civil Code.

 

Multi Tenant/Single Parcel   Page 9 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

5. ACCEPTANCE AND SURRENDER OF PREMISES. Subject to Landlord’s obligations under
Paragraph 6.A (AS-IS Basis: Leased on “As-Is” Basis) and completion of its
obligations under Paragraph 6.B (AS-IS Basis: Interior Improvements to be
Constructed by Landlord) and Landlord’s obligations under the Construction
Agreement, by entry hereunder, Tenant accepts the Premises as being in good and
sanitary order, condition and repair and accepts the Building and improvements
included in the Premises in their present condition and without representation
or warranty by Landlord as to the condition of such Building or as to the use or
occupancy which may be made thereof. Any exceptions to the foregoing must be by
written agreement executed by Landlord and Tenant. Tenant agrees on the last day
of the Term, or on the sooner termination of this Lease, to surrender the
Premises promptly and peaceably to Landlord in good condition and repair (damage
by Acts of God, fire, normal wear and tear excepted), with all interior walls
cleaned so that they appear freshly painted, and repaired or replaced, if
damaged; all floors cleaned and waxed; all carpets cleaned and shampooed; all
broken, marred or nonconforming acoustical ceiling tiles replaced; all windows
washed; the air conditioning and heating systems within the non-common areas of
the Premises serviced by a reputable and licensed service firm and in good
operating condition and repair; the plumbing and electrical systems and lighting
within the non-common areas of the Premises in good order and repair, including
replacement of any burned out or broken light bulbs or ballasts (all lights and
ballasts must be of the same type, color and wattage); together with all
alterations, additions, and improvements (collectively “Alterations”) which may
have been made, in, to, or on the Premises after the Lease Commencement Date,
except as referenced in Paragraph 7 (Alterations and Additions), Tenant shall
not be required to remove any Alterations that are not subject to restoration
pursuant to Landlord’s written Consent to Alterations agreement executed by
Tenant and Landlord. Tenant shall be responsible for repairing any damage caused
by the installation and/or the removal of Tenant’s trade fixtures by Tenant or
Tenant’s employees, agents or contractors. If requested by Tenant in writing at
the time Tenant submits its request for Alterations to Landlord, Landlord shall
state in Landlord’s Consent to Alterations whether the requested Alterations can
remain in the Premises and/or are subject to restoration by Tenant. Tenant shall
not be required to remove the initial Landlord Interior Improvements unless
otherwise noted on the final Landlord Interior Improvements plans. For all other
such Alterations, Tenant shall ascertain from Landlord within sixty (60) days
before the end of the Term of this Lease whether Landlord desires to have the
Premises restored to their condition and configuration as when the Premises were
delivered to Tenant and if Landlord shall so desire, then Tenant shall restore
said Premises or such part or parts thereof before the end of this Lease at
Tenant’s sole cost and expense. In the event Tenant is required to complete the
restoration and said restoration is not completed prior to the Termination Date,
Tenant acknowledges that Tenant shall enter into a Hold Over period pursuant to
the terms of Paragraph 30 (Holding Over) and Tenant shall automatically be
liable to Landlord for the monthly Hold Over Basic Rent and all other Additional
Rent until said restoration is completed by Tenant. Prior to the Termination
Date, as part of the surrender of Premises procedures, Landlord will have the
non-Common Area Building systems inspected, at Tenant’s sole cost and expense,
including, but not limited to the HVAC system and plumbing systems, and Tenant
shall be responsible for all repairs noted on said inspection reports. Tenant,
on or before the end of the Term or sooner termination of this Lease, shall
remove all of Tenant’s personal property and trade fixtures from the Premises,
and all property not so removed on or before the end of the Term or sooner
termination of this Lease shall be deemed abandoned by Tenant and title to same
shall thereupon pass to Landlord without compensation to Tenant. Tenant shall be
responsible for repairing any damage caused by the installation and/or the
removal of Tenant’s trade fixtures by Tenant or Tenant’s employees, agents or
contractors. Landlord may, upon termination of this Lease, remove all moveable
furniture and equipment so abandoned by Tenant, at Tenant’s sole cost, and
repair any damage caused by such removal at Tenant’s sole cost. Upon surrender
of the Premises to Landlord, Tenant shall provide Landlord with keys for all
exterior and interior locking doors and Tenant agrees to pay to Landlord the
cost of Landlord re-keying all exterior doors (including mechanical rooms) and
Tenant agrees to pay to Landlord the cost of Landlord rekeying all interior
doors with locks to which Tenant is not able to provide Landlord keys. Tenant
may install, and shall maintain, repair and replace as needed, at its sole cost
and expense, (a) exterior security cameras (in locations on the Building to be
approved by Landlord) with the requirement that Tenant remove said security
cameras and related equipment by the Lease Termination Date and repair any and
all damage related to the installation and/or removal of the security cameras
and (b) a cardkey system located on the exterior of the Building to provide
controlled access to its Premises, and if Tenant installs a cardkey system,
Tenant shall also be responsible for the costs Landlord incurs in replacing the
doors and/or door frames in which such cardkey system was installed and removing
any and all equipment and wiring related thereto, unless Landlord notifies
Tenant in writing prior to the Lease Termination Date that Landlord wants the
cardkey system to remain in the Premises, in which event the cardkey system
shall remain on the Premises after the expiration of the Term and Tenant shall
provide Landlord with the cardkeys and instructions for such system along with
any other equipment that is necessary for the operation of said cardkey system.
For example, if software and/or specialized computer systems are required to
operate the cardkey system, Tenant shall leave the cardkey pads, the software
(hard copies and assignment of the license at no cost to Landlord should
Landlord so elect), the computer and the instructions thereto in place in the
Premises. If the Premises is not surrendered at the end of the Term or sooner
termination of this Lease, Tenant shall indemnify Landlord against loss or
liability resulting from the delay by Tenant in so surrendering the Premises
including, without limitation, any claims made by any succeeding Tenant founded
on such delay. Nothing contained herein shall be construed as an extension of
the Term hereof or as a consent of Landlord to any holding over by Tenant. The
voluntary or other surrender of this Lease or the Premises by Tenant or a mutual
cancellation of this Lease shall not work as a merger and, at the option of
Landlord, shall either terminate all or any existing subleases or subtenancies
or operate as an assignment to Landlord of all or any such subleases or
subtenancies.

 

Multi Tenant/Single Parcel   Page 10 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

6. “AS-IS” BASIS.

A. Leased on “As-Is” Basis. Except as may be noted in this Paragraph 6 and in
Paragraph 11 (Expenses of Operation, Management, and Maintenance of the Common
Areas of the Parcel and Building in which the Premises are Located) and
Landlord’s obligations in the Construction Agreement to complete Landlord’s
Interior Improvements, it is hereby agreed that the Premises leased hereunder is
leased strictly on an “as-is” basis. Except as noted herein, it is specifically
agreed between the parties that after Landlord makes Landlord’s Interior
Improvements, Landlord shall not be required to make, nor be responsible for any
cost, in connection with any repair, restoration, and/or improvement to the
Premises in order for this Lease to commence, or thereafter, throughout the Term
of this Lease. Notwithstanding anything to the contrary within this Lease except
as referenced below in Paragraph 6.B (Interior Improvements to be Constructed by
Landlord), Landlord makes no warranty or representation of any kind or nature
whatsoever as to the condition or repair of the Premises, nor as to the use or
occupancy which may be made thereof.

B. Interior Improvements to be Constructed by Landlord. Notwithstanding anything
to the contrary in Paragraph 6.A (As-Is Basis: Leased on “As-Is” Basis) above,
pursuant to the terms and conditions of the Construction Agreement, Landlord has
agreed to construct and install the Landlord Interior Improvements (as defined
in the Construction Agreement as shown on Exhibit D attached hereto) and
Landlord shall be responsible to pay Four Million Five Hundred Thousand and
No/100 Dollars ($4,500,000.00) of said cost and Tenant shall be responsible for
paying the balance of the cost to construct the Landlord Interior Improvements
as provided for in the Construction Agreement.

7. ALTERATIONS AND ADDITIONS. Tenant shall not make, or suffer to be made, any
Alterations to the Premises, or any part thereof, without the written consent of
Landlord first had and obtained by Tenant; such consent shall not be
unreasonably withheld and such consent to Alterations shall not be valid until
such time as said consent is executed by both Landlord and Tenant and a fully
executed copy delivered by Landlord to Tenant (“Consent to Alterations”).
Provided Tenant requests in writing such predetermination from Landlord, said
Consent to Alterations shall specify whether Landlord shall require removal of
said Alterations. Any Alteration of the Premises except moveable furniture and
trade fixtures, shall at once become a part of the Premises and belong to
Landlord. Any such Alterations shall be paid for one hundred percent (100%) by
Tenant. Landlord reserves the right to approve all contractors and mechanics
proposed by Tenant to make such Alterations. As a pre-condition to Landlord
granting its consent to any Alterations, Tenant shall deliver plans and
specifications reflecting said Alterations for Landlord’s review and approval;
and within five business days of completion of said Alterations, Tenant shall
deliver to Landlord an original 1/8” scaled drawing on bond paper or another
electronic format as reasonably determined by Landlord. Tenant shall retain
title to all moveable furniture and trade fixtures placed in the Premises. All
heating, lighting, electrical, air conditioning, security systems, floor to
ceiling partitioning, drapery, carpeting, and floor installations made by
Tenant, together with all property that has become an integral part of the
Premises, shall not be deemed trade fixtures. Tenant agrees that it will not
proceed to make such Alterations until five (5) business days from the receipt
of a copy of the fully executed Consent to Alterations, in order that Landlord
may post appropriate notices to avoid any liability to contractors or material
suppliers for payment for Tenant’s Alterations. Tenant will at all times permit
such notices to be posted and to remain posted until the completion of work. As
a condition of Landlord’s Consent to Alterations to the Premises at the time
Landlord provides written Consent to Alterations and prior to any work
commencing on the Alterations, Landlord may, at its reasonable discretion,
require Tenant to secure and provide to Landlord at Tenant’s own cost and
expense, a completion and lien indemnity letters of credit, satisfactory to
Landlord in the amount of one hundred fifty percent (150%) of the cost to fund
the construction of any Alterations (“Letter of Credit A”) and, if Landlord does
not agree in the Consent to Alterations that said Alterations are to remain at
the end of the Lease Term, Landlord may, in its reasonable discretion, require
an additional letter of credit in the amount of one hundred fifty percent
(150%) of the cost to fund the subsequent cost of the removal of said
Alterations and the restoration of the Premises at the Termination Date (“Letter
of Credit B”). Said performance Letters of Credit shall be kept in place as
follows: for Letter of Credit A, for sixty (60) days after the completion of the
construction of said Alterations; and for Letter of Credit B, the later of
(a) sixty (60) days after the Termination Date or (b) sixty (60) days after the
completion of the restoration work and until Tenant has provided Landlord with
proof of payment to respective vendors and copies of recorded full unconditional
lien release related to the Alterations and/or restoration work. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, will be discharged by Tenant, by bond or otherwise, within twenty
(20) days after notice of filing thereof, at the cost and expense of Tenant. As
a further condition to its Consent to Alterations to the Premises, Landlord
shall require Tenant to pay all reasonable out-of-pocket expenses in connection
with any and all requests for Alterations and Landlord’s Consent to Alterations
related thereto, including but not limited to Landlord’s costs, fees and
expenses for the processing and administration of the consent documentation and
Landlord’s attorneys’ fees (if any), not to exceed any amount equal to five
percent (5%) of the monthly Basic Rent then scheduled. Any exceptions to the
foregoing must be made in writing and executed by both Landlord and Tenant.

 

Multi Tenant/Single Parcel   Page 11 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

8. RULES AND REGULATIONS AND COMMON AREA. Subject to the terms and conditions of
this Lease and such Rules and Regulations as Landlord may from time to time
prescribe, Tenant and Tenant’s employees, agents, representatives, contractors,
visitors, invitees, servants and customers (all such parties, including Tenant,
are hereinafter referred to individually and/or collectively, “Tenant Related
Parties” or “Tenant Related Party”) shall, in common with other occupants of the
Parcel/Building in which the Premises are located, and their respective
employees, invitees and customers, and others entitled to the use thereof, have
the non-exclusive right to use the access roads, parking areas, and facilities
provided and designated by Landlord for the general use and convenience of the
occupants of the Parcel/Building in which the Premises are located, which areas
and facilities are referred to herein as “Common Area”. The Common Area
comprised of respective Common Area hallways shall be used only for applicable
(i) access to and from the respective tenant’s suite to the common area
restrooms; and (ii) entering into and exiting from the Building by tenants who
share said Common Area. Tenant shall not use or allow use of any such Common
Area to store supplies, materials, inventory or any other item of any type
whatsoever. This non-exclusive right to use the Common Area shall terminate upon
the termination of this Lease. Landlord reserves the right from time to time to
make changes in the shape, size, location, amount and extent of Common Area,
including changing the location of parking spaces allocated to Tenant, provided
that such changes neither materially diminish Tenant’s access to the Premises.
Landlord further reserves the right to promulgate such reasonable rules and
regulations relating to the use of the Common Area, and any part or parts
thereof, as Landlord may deem appropriate for the best interests of the
occupants of the Parcel/Building (“Rules and Regulations”). Such Rules and
Regulations may be amended by Landlord from time to time, with or without
advance notice, and all amendments shall be effective upon delivery of a copy to
Tenant. Landlord shall not be responsible to Tenant for the non-performance by
any other tenant or occupant of the Parcel/Building of any of said Rules and
Regulations.

Landlord shall operate, manage and maintain the Common Areas within the Building
and/or Parcel in good condition and repair. The manner in which the Common Area
shall be maintained and the expenditures for such maintenance shall be at the
reasonable discretion of Landlord.

 

Multi Tenant/Single Parcel   Page 12 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

9. PARKING. Tenant shall have the right to the nonexclusive use of a minimum of
two hundred (200) parking spaces and a maximum of two hundred twenty-five
(225) parking spaces in the common parking area of the Parcel, which common
parking area may be used by Tenant in common with other tenants or occupants of
the Building. Tenant agrees that Tenant Related Parties shall not use parking
spaces in excess of said two hundred twenty-five (225) parking spaces allocated
to Tenant hereunder. Landlord shall have the right, at Landlord’s sole
discretion, to specifically designate the location of Tenant’s parking spaces
within the common parking area of the Building, in which event Tenant agrees
that Tenant Related Parties shall not use any parking spaces other than those
parking spaces specifically designated by Landlord for Tenant’s use. Said
parking spaces, if specifically designated by Landlord to Tenant, may be
reasonably relocated by Landlord at any time, and from time to time if
necessary. Landlord shall give Tenant written notice of any change in Tenant’s
parking spaces. If Tenant requests, Landlord shall approve Tenant’s right to
have reserved parking spaces equivalent in number to those offered to other
tenants, if any, of the Building, on a pro rata basis. Tenant shall not, at any
time, park, or permit to be parked by Tenant’s employees, vendors and/or
visitors, any trucks or vehicles adjacent to the loading area so as to interfere
in any way with the use of such areas, nor shall Tenant, at any time, park or
permit the parking of Tenant’s trucks and other vehicles or the trucks and
vehicles of Tenant’s suppliers or others, in any portion of the common areas not
designated by Landlord for such use by Tenant. Tenant shall not park nor permit
to be parked, any inoperative vehicles or equipment on any portion of the common
parking area or other common areas of the Parcel. Tenant agrees to assume
responsibility for compliance by its employees with the parking provision
contained herein. If Tenant Related Parties park in other than designated
parking areas, then Landlord may charge Tenant, as an additional charge, and
Tenant agrees to pay Ten Dollars ($10.00) per day for each day or partial day
each such vehicle is parking in any area other than that designated. Tenant
hereby authorizes Landlord, at Tenant’s sole expense, to tow away from the
Building any vehicle belonging to Tenant Related Parties parked in violation of
these provisions, or to attach violation stickers or notices to such vehicles;
provided, however, that unless any such vehicle is parked in a dangerous and/or
designated no parking zone, Landlord will attach a twenty-four (24) hour
violation notice on said vehicle prior to having the vehicle towed from the
Property. Tenant shall use the parking area for vehicle parking only and shall
not use the parking areas for storage.

10. TENANT MAINTENANCE. Tenant shall, at its sole cost and expense, keep and
maintain the non-common areas of the Premises (including appurtenances) and
every part thereof in a high standard of maintenance and repair, and in good and
sanitary condition. Tenant’s maintenance, repair and replacement
responsibilities herein referred to include, but are not limited to,
janitorization, plumbing systems within the Premises located in the Building
(such as: water and drain lines exclusively serving the Premises and the sinks,
toilets and water heater within and exclusively serving the Premises),
electrical systems within the Premises located in the Building (such as outlets,
lighting fixtures, lamps, bulbs, tubes, ballasts), heating and air-conditioning
systems exclusively servicing the Premises and controls within and exclusively
serving the Premises (such as mixing boxes, thermostats, time clocks, supply and
return grills), non-common elevators (if any), and all interior improvements
within the Premises including but not limited to: wall coverings, window
coverings, acoustical ceilings, vinyl tile, carpeting, partitioning, doors (both
interior and exterior, including closing mechanisms, latches and locks),
skylights (if any), automatic fire extinguishing systems, and all other interior
improvements of any nature whatsoever. Tenant agrees to have the HVAC system
exclusively servicing Tenant’s Premises inspected and serviced by a licensed
HVAC contractor reasonable approved by Landlord on a quarterly basis and timely
have all recommended repairs and replacements made and Tenant shall provide
copies of said inspection and repair reports to Landlord within thirty (30) days
of Tenant’s receipt of the same. Tenant agrees to provide carpet shields under
all rolling chairs or to otherwise be responsible for wear and tear of the
carpet caused by such rolling chairs if such wear and tear exceeds that caused
by normal foot traffic in surrounding areas. Areas of excessive wear shall be
replaced at Tenant’s sole expense upon Lease termination. Tenant hereby waives
all rights hereunder, and benefits of, subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code and under any similar law, statute or
ordinance now or hereafter in effect.

 

Multi Tenant/Single Parcel   Page 13 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

11. EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF
THE PARCEL AND BUILDING IN WHICH THE PREMISES ARE LOCATED.

A. Maintenance of the Common Areas of the Parcel. Landlord shall operate, manage
and maintain the Common Areas of the Parcel. As Additional Rent and in
accordance with Paragraph 4.D of this Lease, Tenant shall pay to Landlord
Tenant’s Proportionate Share of all expenses of operation, management,
maintenance, repair and replacement of the Common Areas of the Parcel including,
but not limited to, license, permit, and inspection fees; security; utility
charges associated with exterior landscaping and lighting (including water and
sewer charges); all charges incurred in the maintenance and replacement of
landscaped areas, ponds, fountains, lakes, if any, parking lots, parking lot
lights and paved areas (including repairs, replacement, resealing and
restriping), sidewalks, driveways, maintenance, repair and replacement of all
fixtures and electrical, mechanical and plumbing systems; supplies, materials,
equipment and tools and the cost of capital expenditures which have the effect
of reducing operating expenses, provided, however, that in the event Landlord
makes capital improvements, Landlord will amortize its investment in said
improvements (together with interest at the higher of (i) ten percent (10%) per
annum, (ii) the prime rate of interest plus one or (iii) Landlord’s borrowing
rate on the unamortized balance (“Amortized Cost”) as an operating expense in
accordance with standard accounting practices, provided, that such amortization
is not at a rate greater than the anticipated savings in the operating expenses.

B. Maintenance of the Common Areas of the Building. Landlord shall operate,
manage and maintain the Common Areas of the Building. As Additional Rent and in
accordance with Paragraph 4.D of this Lease, Tenant shall pay its Proportionate
Share of the cost of operation (including common utilities), management,
maintenance, repair and replacement of the Building (including structural and
Common Areas such as lobbies, restrooms, janitor’s closets, hallways, elevators,
mechanical and telephone rooms, stairwells, entrances, spaces above the ceilings
and janitorization of said Common Areas) in which the Premises are located. The
maintenance items herein referred to include, but are not limited to, all
windows, window frames, plate glass, glazing, truck doors, main plumbing systems
of the Building (such as water drain lines, sinks, toilets, faucets, drains,
showers and water fountains to the extent located in Common Areas), main
electrical systems (such as panels and conduits), heating and air-conditioning
systems (such as compressors, fans, air handlers, ducts, boilers, heaters),
structural elements and exterior surfaces of the Building; store fronts, roof,
downspouts, Building common area interiors (such as wall coverings, window
coverings, floor coverings and partitioning), ceilings, Building exterior doors,
exterior lighting, skylights (if any), automatic fire extinguishing systems, and
elevators (if any); license, permit and inspection fees; security, supplies,
materials, equipment and tools; the cost of capital expenditures which have the
effect of reducing operating expenses. In the event Landlord makes such capital
improvements, Landlord may amortize its investment in said improvements
(together with interest at the higher of (i) ten percent (10%) per annum,
(ii) the prime rate of interest plus one or (iii) Landlord’s borrowing rate on
the unamortized balance if Landlord elects to allocate payment to Tenant monthly
over the remaining Term of the Lease, rather than requiring Tenant to pay such
amortized costs in one lump sum) (“Amortized Cost”) as an operating expense in
accordance with standard accounting practices, provided, that such amortization
is not at a rate greater than the anticipated savings in the operating expenses.
Tenant hereby waives all rights hereunder, and benefits of, subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code and under
any similar law, statute or ordinance now or hereafter in effect.

 

Multi Tenant/Single Parcel   Page 14 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

C. Structural Maintenance: Notwithstanding anything to the contrary in Paragraph
11.B above, (i) Landlord shall repair, including replacement related to, damage
to the structural shell, foundation, and roof structure (but not the interior
improvements, roof membrane, or glazing) of the Building leased hereunder that
exist as of the Commencement Date at Landlord’s cost, and (ii) Landlord shall
repair, including replacement related to, damage to the structural shell,
foundation, and roof structure (but not the interior improvements, roof
membrane, or glazing) of the Building leased hereunder occurring after the
Commencement Date at Landlord’s cost, however, Landlord shall amortize the cost
of the repair pursuant to the formula referenced in subclause (ii) hereof over
the useful life of said repair, and Tenant shall be responsible for paying to
Landlord, within thirty days of written notice from Landlord, one hundred
percent (100%) of Tenant’s Proportionate Share of the Amortized Cost over the
remaining Term of the Lease, plus Tenant’s Proportionate Share of the insurance
deductible (if such damage is the result of an insured peril) which deductible
shall be paid by Tenant within thirty (30) of Tenant’s receipt of an invoice
from Landlord; provided Tenant has not caused such damage, in which event Tenant
shall be responsible for one hundred percent (100%) of the insurance deductible
and any such costs and expense not reimbursed to Landlord by insurance proceeds
for repair and/or replacement or damage so caused by the Tenant and shall pay
such amount in full to Landlord within thirty (30) days of the invoice date. For
Example, if cost is to be amortized and paid on the initial Lease Term
remaining: In the event (i) the Amortized Cost of a roof structure repair is
$10,000 and (ii) said repair has a useful life of twenty years, Tenant’s
Proportionate Share would be $22.56 per month as Additional Rent ($10,000 / 20
years / 12 months = $41.67 x 54.14% = $22.56/month), in which case said amount
would be payable monthly to Landlord within thirty (30) days of Tenant’s receipt
of an invoice from Landlord establishing the initial monthly payment and the
monthly payments thereafter which would be due on the first day of each month
during the remaining initial Term as Additional Rent. Tenant hereby waives all
rights under, and benefits of subsection I of Section 1932 and Sections 1941 and
1942 of the California Civil Code and under any similar law, statute or
ordinance now or hereafter in effect. Notwithstanding the foregoing, a crack in
the foundation or exterior walls, or any other defect in the Building that does
not endanger the structural integrity of the building for which Tenant is or is
not responsible, or which is not life-threatening, shall not be considered
material, and Landlord may elect, in its sole and absolute discretion, not to
repair and/or replace the same; however, Landlord may require Tenant to repair
and/or replace the same at Tenant’s sole cost and expense, within thirty days of
written notice from Landlord, if Tenant is responsible.

D. Exclusions From Additional Rent: The following items shall be excluded from
“Additional Rent”:

(a) Leasing commissions, attorney’s fees, costs, disbursements, and other
expenses incurred in connection with negotiations with other tenants, or
disputes between Landlord and other third party not related to Tenant
(hereinafter referred to as “Third Party”), or in connection with marketing,
leasing, renovating, or improving space for other current or prospective tenants
or other current or prospective occupants of the Building; notwithstanding
anything to the contrary herein, any costs and expenses Landlord is entitled to
be reimbursed for as stated under Paragraph 24 (Bankruptcy and Default) are not
excluded Additional Rent items as reflected in this Paragraph 4.D.

(b) The cost of any service sold to any other Third Party or other occupant
whose leased premises are not part of the Premises leased herein and for which
Landlord is entitled to be reimbursed as an additional charge or rental over and
above the basic rent and additional rent payable under the lease agreement with
said other tenant (including, without limitation, after-hours HVAC costs or
over-standard electrical consumption costs incurred by other tenants).

 

Multi Tenant/Single Parcel   Page 15 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(c) Any costs for which Landlord is entitled to be reimbursed by any other Third
Party or other occupant whose leased premises are not part of the Premises
leased herein.

(d) Any costs, fines, or penalties incurred due to violations by Landlord of any
governmental rule or authority, provided Tenant is not responsible under the
Lease for such costs, fines and/or penalties, and/or provided Tenant’s actions
or inactions did not cause, in whole or in part, such costs, fines and/or
penalties.

(e) Wages, salaries, or other compensation paid to employees of Landlord.

(f) Repairs or other work occasioned by fire, windstorm, or other insured peril,
to the extent that Landlord receives proceeds from the real property insurance
policy on said Premises to cover one hundred percent of the costs to repair said
perils (“Perils”) and Tenant paid its share of the premium as required under the
Lease and any and all insurance deductible(s) which Tenant is responsible for
paying. Notwithstanding anything to contrary above, Tenant shall remain
responsible for paying to Landlord one hundred percent of the insurance
deductible allocated to Tenant in full within thirty (30) days of written notice
from Landlord.

(g) Except as otherwise noted in this Lease, any mortgage debt, or ground rents
or any other amounts payable under any ground lease for the Property.

(h) Depreciation on Landlord’s Property.

12. UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED. As Additional
Rent and in accordance with Paragraph 4.D of this Lease Tenant shall pay its
Proportionate Share, (or if the Building in which the Premises is located is not
one hundred percent (100%) leased, said Proportionate Share for utilities shall
be calculated based on (i) Tenant’s Premises square footage as a percentage of
the total square footage leased to Tenant and any other third party tenants in
the Building or (ii) other equitable basis as calculated by Landlord) of the
cost of all utility charges such as water, gas, electricity, (and telephone,
telex and other electronic communications service, if applicable), sewer
service, waste pick-up and any other utilities, materials or services furnished
directly to the Building in which the Premises are located, including, without
limitation, any temporary or permanent utility surcharge or other exactions
whether or not hereinafter imposed. Notwithstanding anything to the contrary
herein, in the event any utility charges apply only to the Premises leased by
Tenant, Tenant shall place such utilities in Tenant’s name and shall pay the
related costs directly to the utility company(ies).

Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.

 

Multi Tenant/Single Parcel   Page 16 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Landlord shall furnish to the Premises between the hours of 8:00 am and 6:00 pm,
Mondays through Fridays (holidays excepted) and subject to the Rules and
Regulations of the Common Area hereinbefore referred to, reasonable quantities
of water, gas and electricity suitable for the intended use of the Premises
required in Landlord’s judgment for the comfortable use and occupation of the
Premises for such purposes. The HVAC units servicing the Premises shall be
exclusive to said Premises and Tenant shall control its usage of said non-common
area units. Tenant may, from time to time, have its staff and equipment operate
on a twenty-four (24) hour-a-day, seven (7) day-a-week schedule, and Tenant
shall pay for extra consumption of such utilities attributable to such
after-hours occupancy, if any, used by Tenant. Tenant agrees that at all times
it will cooperate fully with Landlord and abide by all regulations and
requirements that Landlord may prescribe for the proper functioning and
protection of the Building heating, ventilating and air-conditioning systems.
Whenever heat generating machines, equipment, or any other devices (including
exhaust fans) are used in the Premises by Tenant which affect the temperature
otherwise maintained by the Building air-conditioning system, Landlord shall
have the right to install supplementary air-conditioning units in the Premises
and the cost thereof, including the cost of installation and the cost of
operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord. Tenant will not, without the written consent of Landlord,
use any apparatus or device in the Premises (including, without limitation),
electronic data processing machines or machines using voltage in excess of 120
Volts which will in any way increase the amount of electricity, gas, water or
air-conditioning usually furnished or supplied to premises being used as general
office space, or connect with electric current (except through existing
electrical outlets in the Premises), or with gas or water pipes any apparatus or
device for the purposes of using electric current, gas, or water. Landlord
acknowledges that Tenant may use electrical current up to 220 Volts subject to
the terms and conditions of this Paragraph. If (i) Tenant shall require water,
gas, or electric current in excess of that usually furnished or supplied to
Premises being used as general office space, Tenant shall first obtain the
written consent of Landlord, which consent shall not be unreasonably withheld,
or (ii) if Tenant is found to be using water, gas and/or electrical current in
excess of its Proportionate Share (as such excess usage is confirmed by a study
conducted by Landlord’s contractor(s), Landlord may (a) adjust the Proportionate
Share allocated to Tenant based on Tenant’s actual or estimated use or (b) cause
an electric current, gas or water meter to be installed in the Premises in order
to measure the amount of electric current, gas or water consumed for any such
excess use. In the event Landlord questions Tenant’s usage, Landlord shall
employ the services of a licensed electrical or plumbing contractor to determine
what Tenant’s actual use is and Tenant shall be responsible for paying the cost
related to said investigation by the licensed contractor or any other qualified
third party vendor that Landlord may employ to provide such service. The cost of
any such meter and of the installation, maintenance and repair thereof, all
charges for such excess water, gas and electric current consumed (as shown by
such meters and at the rates then charged by the furnishing public utility); and
any additional expense incurred by Landlord in keeping account of electric
current, gas, or water so consumed shall be paid by Tenant, and Tenant agrees to
pay Landlord therefor promptly following demand by Landlord. Landlord shall use
commercially reasonable efforts to avoid directly causing any interruption in
utilities to the Premises and the Common Areas.

Tenant understands the area shown in Green cross hatch on Exhibit B attached
hereto is a Common Area for the Building where the electrical room is located.
Access to the electrical room is only available on the first floor from the
exterior door to said electrical room.

 

Multi Tenant/Single Parcel   Page 17 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

13. TAXES.

A. Real Property Taxes. As Additional Rent and in accordance with Paragraph 4.D
of this Lease, Tenant shall pay to Landlord, monthly in advance or as they
become due, pursuant to statements submitted by Landlord, Tenant’s Proportionate
Share of all Real Property Taxes relating to the Premises accruing with respect
to the Premises during the Term of this Lease and the Extended Term (if any).
The term “Real Property Taxes” shall also include supplemental taxes related to
the period of Tenant’s Term whenever levied, including any such taxes that may
be levied after the Term has expired. In the event the Premises leased hereunder
consist of only a portion of the entire tax parcel, Tenant shall pay to Landlord
monthly in advance or as they become due, pursuant to statements submitted to
Tenant by Landlord, Tenant’s Proportionate Share of such real estate taxes
allocated to the Premises by square footage or other reasonable basis as
calculated and determined by Landlord. If the tax billing pertains 100% to the
Premises, and Landlord chooses to have Tenant pay said real estate taxes
directly to the Tax Collector, then in such event it shall be the responsibility
of Tenant to obtain the tax and assessments bills and pay, no less than ten
(10) days prior to delinquency, the applicable real property taxes and
assessments pertaining to the Premises, and failure to receive a bill for taxes
and/or assessments shall not provide a basis for cancellation of or
non-responsibility for payment of penalties for nonpayment or late payment by
Tenant. The term “Real Property Taxes”, as used herein, shall mean (i) all
taxes, assessments, levies and other charges of any kind or nature whatsoever,
general and special, foreseen and unforeseen (including all installments of
principal and interest required to pay any general or special assessments for
public improvements and any increases resulting from reassessments caused by any
change in ownership of the Premises) now or hereafter imposed by any
governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of, all or any
portion of the Premises (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein; any
improvements located within the Premises (regardless of ownership); the
fixtures, equipment and other property of Landlord, real or personal, that are
an integral part of and located in the Premises; or parking areas, public
utilities, or energy within the Premises; (ii) all charges, levies or fees
imposed by reason of environmental regulation or other governmental control of
the Premises and (iii) all costs and fees (including reasonable attorneys’ fees)
incurred by Landlord in reasonably contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. If at any time
during the Term of this Lease the taxation or assessment of the Premises
prevailing as of the Commencement Date of this Lease shall be altered so that in
lieu of or in addition to any Real Property Tax described above there shall be
levied, assessed or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate or additional tax or charge (i) on the value, use or occupancy of the
Premises or Landlord’s interest therein or (ii) on or measured by the gross
receipts, income or rentals from the Premises, on Landlord’s business of leasing
the Premises, or computed in any manner with respect to the operation of the
Premises, then any such tax or charge, however designated, shall be included
within the meaning of the term “Real Property Taxes” for purposes of this Lease.
If any Real Property Tax is based upon property or rents unrelated to the
Premises, then only that part of such Real Property Tax that is fairly allocable
to the Premises shall be included within the meaning of the term “Real Property
Taxes.” Notwithstanding the foregoing, the term “Real Property Taxes” shall not
include estate, inheritance, gift or franchise taxes of Landlord or the federal
or state net income tax imposed on Landlord’s income from all sources.

Notwithstanding anything to the contrary above, it is agreed that if any special
assessments for capital improvements are assessed, and if Landlord has the
option to either pay the entire assessment in cash or go to bond, and if
Landlord elects to pay the entire assessment in cash in lieu of going to bond,
the entire portion of the assessment assigned to Tenant’s Premises will be
prorated over the same period that the assessment would have been prorated had
the assessment gone to bond (including interest) and Tenant shall pay its
Proportionate Share in monthly installments over the Term remaining in the Lease
(including the Extended Lease Term if said Lease Term is extended for any reason
whatsoever) as Additional Rent on the first day of the remaining months in the
Lease Term (as may be extended).

B. Taxes on Tenant’s Property. Tenant shall be liable for and shall pay ten days
before delinquency, taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based on
such increased assessment, which Landlord shall have the right to do regardless
of the validity thereof, but only under proper protest if requested by Tenant,
Tenant shall within five (5) days after demand, as the case may be, repay to
Landlord the taxes so levied against Landlord, or the proportion of such taxes
resulting from such increase in the assessment; provided that in any such event
Tenant shall have the right, in the name of Landlord and with Landlord’s full
cooperation, to bring suit in any court of competent jurisdiction to recover the
amount of such taxes so paid under protest, and any amount so recovered shall
belong to Tenant.

 

Multi Tenant/Single Parcel   Page 18 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

14. ASSESSMENT CREDITS. [INTENTIONALLY OMITTED].

15. LIABILITY INSURANCE. Tenant, at Tenant’s expense, agrees to keep in force
during the Term of this Lease a policy of commercial general liability insurance
with combined single limit coverage of not less than Two Million Dollars
($2,000,000.00) per occurrence for bodily injury and property damage occurring
in, on or about the Premises, including parking and landscaped areas. Such
insurance shall be primary and noncontributory as respects any insurance carried
by Landlord. The policy or policies effecting such insurance shall name
Landlord, Richard T. Peery, as Trustee of the Richard T. Peery Separate Property
Trust dated July 20, 1977, as amended; the Richard T. Peery Separate Property
Trust; Richard T. Peery as an individual; John Arrillaga, as Trustee under the
John Arrillaga Survivor’s Trust dated July 20, 1977, as amended; the John
Arrillaga Survivor’s Trust; John Arrillaga, as an individual; and any
beneficiaries, trustees and successor trustees, other partners or co-venturers
of Landlord or said trusts as additional insureds (collectively “Landlord
Entities”), and shall insure any liability of the Landlord Entities, contingent
or otherwise, as respects acts or omissions of Tenant, its agents, employees or
invitees or otherwise by any conduct or transactions of any of said persons in
or about or concerning the Premises, including any failure of Tenant to observe
or perform any of its obligations hereunder; shall be issued by an insurance
company admitted to transact business in the State of California; and shall
provide that the insurance effected thereby shall not be canceled, except upon
thirty (30) days’ prior written notice to Landlord. Tenant’s insurance shall be
primary as respects to the Landlord Entities, or if excess, shall stand in an
unbroken chain of coverage. In either event, any other insurance maintained by
the Landlord Entities shall be in excess of Tenant’s insurance and shall not be
called upon to contribute with any insurance required to be provided by Tenant.
The required insurance shall be reflected on a certificate of insurance of said
policy, which certificate shall be delivered to Landlord concurrently with
Tenant’s return of this executed Lease to Landlord. If, during the Term of this
Lease, in the reasonable considered opinion of Landlord’s Lender or independent
insurance advisor, or counsel, the amount of insurance described in this
Paragraph 15 is not adequate, Tenant agrees to increase said coverage to such
reasonable amount as Landlord’s Lender, insurance advisor, or counsel shall deem
adequate.

16. TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION INSURANCE.
Tenant shall maintain a policy or policies of fire and property damage insurance
in “Special Form” with a sprinkler leakage endorsement insuring the personal
property, inventory, trade fixtures (and leasehold improvements paid for by
Tenant) within the Premises for the full replacement value thereof. The proceeds
from any of such policies shall be used for the repair or replacement of such
items so insured.

Tenant shall also maintain a policy or policies of workman’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.

17. PROPERTY INSURANCE. Throughout the Lease Term, Landlord shall purchase and
keep in force, and Tenant shall pay to Landlord (or Landlord’s agent if so
directed by Landlord), as Additional Rent and in accordance with Paragraph 4.D
of this Lease, Tenant’s Proportionate Share of the deductibles on insurance
claims and the cost of, policy or policies of insurance covering loss or damage
to and/or destruction of the Building (excluding routine maintenance and repairs
and incidental damage or destruction caused by accidents or vandalism for which
Tenant is responsible under Paragraph 10) in the amount of the full replacement
value thereof, providing protection against those perils included within the
classification of “all risks” “special form” insurance and flood and/or
earthquake insurance, if available, plus a policy of Rent income insurance in
the amount of one hundred (100%) percent of twelve (12) months Basic Rent, plus
twelve (12) months Additional Rent. In addition, if such insurance cost is
increased due to Tenant’s use of the Premises, Tenant agrees to pay to Landlord,
in addition to its Proportionate Share of the deductibles, the full cost of such
increase within five (5) days of receipt of the related invoice. Tenant shall
have no interest in or any right to the proceeds of any insurance procured by
Landlord for the Premises. Insurance premiums for the full insurance year are
due from Tenant within ten (10) days of receipt of invoice from Landlord and/or
its agent and insurance deductibles are payable to Landlord within thirty
(30) days of receipt of invoice from Landlord.

 

Multi Tenant/Single Parcel   Page 19 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

In the event Richard T. Peery Separate Property Trust or John Arrillaga
Survivor’s Trust and/or their affiliates and/or any member of Peery and/or
Arrillaga families does not own or have an interest in the Parcel of which the
Premises are a part, the percentage of the maximum earthquake deductible per
insurance year shall be the percentage deductible that is deemed to be
commercially reasonable by major financial institutions that provide financing
on similar properties.

In addition and notwithstanding anything to the contrary in this Paragraph 17,
each party to this Lease hereby waives all rights of recovery against the other
party or its officers, employees, agents and representatives for loss or damage
to its property or the property of others under its control, arising from any
cause insured against under the fire and extended “special form” property
coverage (excluding, however, any loss resulting from Hazardous Material
contamination of the Property) required to be maintained by the terms of this
Lease to the extent full reimbursement of the loss/claim is received by the
insured party. Each party required to carry property insurance hereunder shall
cause the policy evidencing such insurance to include a provision permitting
such release of liability (“waiver of subrogation endorsement”); provided,
however, that if the insurance policy of either releasing party prohibits such
waiver, then this waiver shall not take effect until consent to such waiver is
obtained. If such waiver is so prohibited, the insured party affected shall
promptly notify the other party thereof. In the event the waivers are issued to
the parties and are not valid under current policies and/or subsequent insurance
policies, the non-complying party will provide, to the other party, thirty
(30) days’ advance notification of the cancellation of the subrogation waiver,
in which case neither party will provide such subrogation waiver thereafter and
this Paragraph will be null and void. Notwithstanding anything to the contrary
herein, the foregoing waiver of subrogation shall not include any loss resulting
from Hazardous Material contamination of the Property or any insurance coverage
relating thereto.

18. INDEMNIFICATION. Landlord shall not be liable to Tenant and Tenant hereby
waives all claims against Landlord for any injury to or death of any person or
damage to or destruction of property in or about the Premises by or from any
cause whatsoever, including, without limitation, gas, fire, oil, electricity or
leakage of any character from the roof, walls, basement or other portion of the
Premises but excluding, however, the willful misconduct or negligence of
Landlord, its agents, servants, employees, invitees or contractors employed by
Landlord to do work at the Premises during the Term of the Lease. Except as to
injury to persons or damage to property to the extent arising from the willful
misconduct or the negligence of Landlord, its agents, servants, employees,
invitees, or contractors, Tenant shall hold Landlord harmless from and defend
Landlord against any and all expenses, including reasonable attorneys’ fees, in
connection therewith, arising out of any injury to or death of any person or
damage to or destruction of property occurring in, on or about the Premises, or
any part thereof, caused by Tenant, its subtenants and/or assignees and their
respective agents, employees, invitees and/or contractors, accruing and/or
occurring during the Term of this Lease. The provisions of this Paragraph 18
shall survive the expiration or termination of this Lease. The provisions of
this Paragraph 18 shall not be effective until the earlier of (i) the Lease
Commencement Date or (ii) entry to the Premises by any of the Tenant Related
Parties under Paragraph 2.C (Term: Early Entry).

 

Multi Tenant/Single Parcel   Page 20 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

19. COMPLIANCE. Tenant, at its sole cost and expense, shall promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements (“Code Requirements”) now or hereafter in effect governing Tenant’s
use or occupancy of the Premises including, but not limited to, compliance
required by the governing agency(ies) due to any improvements to the Premises
made by and/or for Tenant; with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted; and with any
direction or occupancy certificate issued pursuant to law by any public officer;
provided, however, that no such failure shall be deemed a breach of the
provisions if Tenant, immediately upon notification, commences to remedy or
rectify said failure. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any such law, statute, ordinance or
governmental rule, regulation, requirement, direction or provision, shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall, at its
sole cost and expense, comply with any and all requirements pertaining to said
Premises, of any insurance organization or company, necessary for the
maintenance of reasonable fire and public liability insurance covering
requirements pertaining to said Premises. The provisions of this Paragraph 19
shall survive the expiration or termination of this Lease.

Any non-conformance of the Premises and/or the Landlord Interior Improvements
installed by Landlord as detailed in Paragraph 1.C (Interior Improvements) of
the Construction Agreement, required by the governing agency to be corrected,
shall be corrected at the cost and expense of Landlord if such non-conformance
exists as of the Commencement Date of this Lease and further provided that such
governing agency’s requirement to correct the non-conformance is not initiated
as a result of: (i) any other improvements and/or Alterations made by or for
Tenant; or (ii) any permit request made to a governing agency by or for Tenant.
Notwithstanding anything to the contrary herein, if any Code Requirements are
not related to Tenant’s use and/or caused by Tenant, Landlord shall take the
action to comply with said Code Requirements and Tenant shall pay its
Proportionate Share of said costs monthly over the term remaining in the initial
Term.

20. LIENS. Tenant shall keep the Premises free from any liens arising out of any
work performed, materials furnished or obligation incurred by Tenant. In the
event that Tenant shall not, within ten (10) days following notice of the
imposition of such lien, cause the same to be released of record, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but no obligation, to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien. All sums
paid by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant on demand with interest at the
higher of the (i) prime rate of interest as quoted by the Bank of America or
(ii) Landlord’s borrowing rate (the “Interest Rate”).

 

Multi Tenant/Single Parcel   Page 21 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

21. ASSIGNMENT AND SUBLETTING.

A. Requirements. Tenant shall not assign, transfer, or hypothecate the leasehold
estate under this Lease, or any interest therein, and shall not sublet the
Premises, or any part thereof, or any right or privilege appurtenant thereto, or
suffer any other person or entity to occupy or use the Premises, or any portion
thereof, without, in each case, the prior written consent of Landlord which
consent will not be unreasonably withheld. Notwithstanding the above, in the
event Tenant enters into a merger and/or acquisition agreement whereby fifty
percent (50%) or more of Tenant’s stock and/or assets are transferred to a third
party entity, not including any offering of Tenant’s stock on any nationally
recognized public stock market and any subsequent purchases and sales of such
stock thereon (“Change in Control”), said Change in Control will require
Landlord’s consent pursuant to the terms of this Paragraph 21.A but subject to
Paragraph 21.E (Permitted Transfers), and Landlord may, at Landlord’s option,
require that said acquiring entity also be named as a Tenant under this Lease;
however, a sale of Tenant’s capital stock through any public or over-the-counter
exchange shall not be deemed an assignment or a Change in Control. Except with
Landlord’s prior written consent, which may be withheld at Landlord’s sole and
absolute discretion, and otherwise subject to the terms and conditions of this
Paragraph 21, Tenant shall not sublet the Premises, or any part thereof, to more
than two (2) subtenants at any one point in time; provided, however in the event
Tenant leases one hundred percent (100%) of said Building, it may have a maximum
of two (2) subtenants per floor subject to the terms and conditions of this
Paragraph 21, without Landlord’s prior written consent, which consent may be
withheld at Landlord’s sole and absolute discretion and a maximum of four
(4) subleases to Tenant Business Partners as defined in Paragraph 21.E
(Permitted Transfers) below. Tenant’s failure to obtain Landlord’s prior written
consent before entering into any such assignment, transfer and/or subletting
shall be considered a default under this Lease and Landlord shall retain all of
its rights under the Lease, including the right to elect, at Landlord’s sole and
absolute discretion, to terminate either the Lease and/or the related sublease
if Tenant does not rescind the assignment, transfer or subletting within ten
(10) days after written notice from Landlord. As a condition for Landlord
granting its consent to any subletting, Landlord shall require for each such
subletting, that: (i) the sublease be a triple net sublease and that the basic
rent due under any such sublease be no less than the then current market rent
for subleases with annual increases at the then prevailing market rent for
subleases; (ii) the sublease shall require that the security deposit due under
the sublease be in the form of a letter of credit drawn upon an institutional
lender acceptable and accessible to Landlord in form and content reasonably
satisfactory to Landlord, with the letter of credit being assignable to
Landlord, at no cost to Landlord, upon notice to said financial institution of a
default by Tenant under the Lease; (iii) the sublease shall not provide for
subtenant to have an option to extend the term of the sublease or an option to
expand the sublet space; and (iv) the Tenant shall pay to Landlord, monthly
throughout the term of each approved sublease, fifty percent (50%) of all rents
and/or additional consideration due Tenant from the subtenant in excess of the
Rent payable by Tenant to Landlord hereunder for each such subleased space
(“Excess Rent”) (with said Excess Rent subject to the terms of Lease Paragraph
4.C (Late Charge) and Lease Paragraph 24 (Bankruptcy and Default); provided,
however, that before payment to Landlord of such Excess Rent, Tenant shall first
be entitled to recover from such Excess Rent the amount of the reasonable
leasing commission related to said sublease transaction paid by Tenant to a
third party broker not affiliated with Tenant. Notwithstanding anything to the
contrary above, in the event Tenant subleases all or any portion of the Premises
during the Basic Rent Abatement Period referenced in Paragraph 4.A (Rent: Basic
Rent Abatement), one hundred percent (100%) of all Rent and/or additional
consideration due Tenant from its subtenants during the Basic Rent Abatement
Period shall be payable by Tenant to Landlord and Tenant agrees that during said
Basic Rent Abatement Period Tenant shall not enter into any sublease whereby the
subtenant receives free and/or reduced Rent during the first thirty-six
(36) months of the sublease term. Tenant shall, by thirty (30) days written
notice, advise Landlord of its intent to assign or transfer Tenant’s interest in
the Lease or sublet the Premises or any portion thereof for any part of the Term
hereof. If more than forty-nine percent (49%) of the Premises is to be subleased
for all or substantially all of the remaining Term, Landlord may, within thirty
(30) days after receipt of said written notice, in its sole discretion, elect to
terminate this Lease as to the portion of the Premises described in Tenant’s
notice on the projected sublease commencement date specified in Tenant’s notice
by giving Tenant written notice of such election to terminate. If no such notice
to terminate is received by Tenant within said thirty (30) day period, Tenant
may proceed to locate an acceptable sublessee, assignee, or other transferee for
presentment to Landlord for Landlord’s approval, all in accordance with the
terms, covenants, and conditions of this Paragraph 21. Tenant shall provide
Landlord with (a) a copy of the assignment and/or other transfer agreement and a
copy of the certification of the change in corporate identity from the Secretary
of State in the case of an assignment, or (b) a copy of the sublease in the case
of a sublease for Landlord’s review, and upon Landlord’s approval of Tenant’s
request to sublease and/or assign, Tenant and the assignee, transferee or
subtenant shall execute Landlord’s standard written consent. If Tenant intends
to sublet the entire Premises and Landlord elects to terminate this Lease, this
Lease shall be terminated on the date specified in Landlord’s notice of its
election to so terminate the Lease. If, however, this Lease shall terminate
pursuant to the foregoing with respect to less than all the Premises, the Rent,
as defined and reserved hereinabove shall be adjusted on a pro rata basis to the
number of square feet retained by Tenant, and this Lease as so amended shall
continue in full force and effect and Landlord, at its cost and expense, shall
separately demise the remaining portion of the Premises leased to Tenant. In the
event Tenant is allowed to assign, transfer or sublet the whole or any part of
the Premises, with the prior written consent of Landlord, no assignee,
transferee or subtenant shall assign or transfer this Lease, either in whole or
in part, or sublet the whole or any part of the Premises, without also having
obtained the prior written consent of Landlord. Notwithstanding the above, in no
event shall Landlord consent to a sub-sublease. A consent of Landlord to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Tenant from any of Tenant’s obligations hereunder or be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Tenant
and shall, at the option of Landlord exercised by written notice to Tenant,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Landlord. As a condition to its consent, Landlord shall
require Tenant to pay all expenses in connection with any and all subleases
and/or assignments and/or any amendments related thereto, including but not
limited to Landlord’s fees for the processing and administration of the consent
documentation and Landlord’s attorneys’ fees (if any), and Landlord shall
require Tenant’s subtenant, assignee or transferee (or other assignees or
transferees) to assume in writing all of the obligations under this Lease and
for Tenant to remain liable to Landlord under the Lease. Notwithstanding
anything to the contrary herein, under no event will Landlord consent to an
assignment or transfer of less than One Hundred Percent (100%) of the Leased
Premises.

 

Multi Tenant/Single Parcel   Page 22 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

B. Grounds to Refuse Proposed Transfer. Notwithstanding the foregoing, Landlord
and Tenant agree that it shall not be unreasonable for Landlord to refuse to
consent to a proposed assignment, sublease or other transfer (“Proposed
Transfer”) if the Premises or any other portion of the Parcel would become
subject to additional or different Government Requirements as a direct or
indirect consequence of the Proposed Transfer and/or the Proposed Transferee’s
use and occupancy of the Premises and the Property. However, Landlord may, in
its sole discretion, consent to such a Proposed Transfer where Landlord is
indemnified by Tenant and (i) the subtenant or (ii) the assignee, in form and
substance satisfactory to Landlord and/or to Landlord’s counsel, from and
against any and all costs, expenses, obligations and liability arising out of
the Proposed Transfer and/or the Proposed Transferee’s use and occupancy of the
Premises and the Property.

C. Voluntary Termination of Lease – Required Sublease Language. Any and all
sublease agreement(s) between Tenant and any and all subtenant(s) (“Subtenant”)
(which agreements must be consented to by Landlord, pursuant to the requirements
of this Lease) shall contain the following language:

“If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then, if Landlord so elects, this Sublease (if then still in
effect) shall terminate concurrently with the termination of the Master Lease.
Subtenant expressly acknowledges and agrees that (1) the voluntary termination
of the Master Lease by Landlord and Tenant and the resulting termination of this
Sublease shall not give Subtenant any right or power to make any legal or
equitable claim against Landlord, including without limitation any claim for
interference with contract or interference with prospective economic advantage,
and (2) Subtenant hereby waives any and all rights it may have under law or at
equity against Landlord to challenge such an early termination of the Sublease,
and unconditionally releases and relieves Landlord, and its officers, directors,
employees and agents, from any and all claims, demands, and/or causes of action
whatsoever (collectively, “Claims”), whether such matters are known or unknown,
latent or apparent, suspected or unsuspected, foreseeable or unforeseeable,
which Subtenant may have arising out of or in connection with any such early
termination of this Sublease. Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.

 

Multi Tenant/Single Parcel   Page 23 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

The term of this Sublease is therefore subject to early voluntary termination
under this provision in event Landlord and Tenant both voluntarily agree to such
early termination of the Lease. Subtenant’s initials here below evidence
(a) Subtenant’s consideration of and agreement to this early termination
provision, (b) Subtenant’s acknowledgment that, in determining the net benefits
to be derived by Subtenant under the terms of this Sublease, Subtenant has
anticipated the potential for early termination, and (c) Subtenant’s agreement
to the general waiver and release of Claims above. However, the foregoing does
not serve to release Tenant of liability to Subtenant for any termination of the
Lease by Tenant in violation of this Sublease or imply that Tenant has any duty
to negotiate with Landlord an early termination of the Lease.

 

Initials:  

 

     Initials:   

”

  Subtenant         Tenant

D. State of Incorporation Change; Name Change. Notwithstanding anything to the
contrary above, Tenant’s re-incorporation in another jurisdiction and/or the act
of Tenant changing Tenant’s legal name shall not be considered an assignment;
however, (i) Tenant shall provide Landlord with notice of such change in
Tenant’s name and/or state of incorporation, which notice shall include a copy
of the certification from the Secretary of State and (ii) Tenant and Landlord
shall execute Landlord’s standard acknowledgement for any such change in
Tenant’s name and/or state of incorporation.

E. Permitted Transfers. Notwithstanding anything to the contrary in Paragraphs
21.A through 21.C above, and provided Tenant is not in default of this Lease
beyond the applicable notice and cure period, Landlord hereby agrees that:
(1) Landlord shall consent to Tenant’s assigning or subletting said Lease to:
(i) any parent or subsidiary corporation, or corporation with which Tenant
merges or consolidates provided said entity’s use of the Premises is the same as
Tenant’s use and that (a) said affiliate or successor owns all or substantially
all of the assets of Tenant and becomes jointly and severally liable with Tenant
for the Term of this Lease from the Lease Commencement Date through the
scheduled Lease Termination Date (or the extended Lease Termination Date if said
date is extended), (b) the net worth of said parent or subsidiary corporation,
or said surviving corporation is equal to or greater than Tenant’s net worth
(x) at the Commencement Date or (y) at the time of such assignment, merger, or
consolidation, whichever is greater (collectively “Permitted Transfers”), and
(c) Tenant shall give Landlord written notice at least thirty (30) days prior to
the effective date of the proposed purchase, merger, consolidation or
reorganization (unless such thirty (30)-day notice would be in violation of
contract or applicable law, in which case, said notice will be given immediately
following the expiration date of any such legal restriction; a Permitted
Transfer includes a sublease to any company with which Tenant is then
collaborating on product design, development, production or marketing (“Tenant
Business Partners”) if the following criteria are met: (i) the subtenant’s right
to possession must be conditioned upon it remaining one of Tenant’s Business
Partners; (ii) amounts payable thereunder are for recovery of Tenant’s costs
only, with no profit or mark-up; (iii) there are no more than four (4) subleases
in effect with Tenant Business Partners at any point in time; (iv) no more than
4,000+ square feet of the Premises is subject to subleases with Tenant Business
Partners; and (v) each of Tenant’s Business Partners must assume as to the
subleased space all obligations of Tenant under this Lease (other than the
obligation to pay Rent) and each such Tenant Business Partner shall be required
to execute a consent to sublease agreement between Landlord, Tenant and the
respective Tenant Business Partner.

 

Multi Tenant/Single Parcel   Page 24 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

No such assignment or subletting or sale of stock will release the Tenant from
its liability and responsibility under this Lease. Notwithstanding the above,
Tenant shall be required to (a) give Landlord written notice prior to such
assignment or subletting or sale of stock to any party as described above,
(b) execute Landlord’s consent document prepared by Landlord reflecting the
assignment or subletting and (c) pay Landlord’s reasonable costs for processing
said Consent prior to the effective date of said assignment or sublease. Nothing
herein shall be deemed to permit (i) any assignee to further assign this Lease
or sublet all or any portion of the Premises or (ii) any subtenant to assign its
interest in the sublease or further sublet the Premises to any other party, in
each case without Landlord’s prior written consent.

22. SUBORDINATION AND MORTGAGES. In the event Landlord’s title or leasehold
interest is now or hereafter encumbered by a deed of trust, upon the interest of
Landlord in the Premises and Building in which the demised Premises are located,
to secure a loan from a lender (hereinafter referred to as “Lender”) to
Landlord, Tenant shall, at the request of Landlord or Lender, execute in writing
an agreement (in form reasonably acceptable to Tenant), subordinating its rights
under this Lease to the lien of such deed of trust, or, if so requested,
agreeing that the lien of Lender’s deed of trust shall be or remain subject and
subordinate to the rights of Tenant under this Lease, provided that any
automatic subordination to the lien of any deed of trust shall be contingent
upon Tenant obtaining commercially reasonable non-disturbance protection which
provides that such party agrees to recognize all of Tenant’s rights under the
Lease, including but not limited to Tenant’s right to Basic Rent Abatement, if
applicable, so long as Tenant is not in default beyond the applicable notice and
cure period.

23. ENTRY BY LANDLORD. Landlord reserves, and shall at all reasonable times
after at least twenty four (24) hours’ notice (except in emergencies) have the
right to enter the Premises to inspect them; to perform any services to be
provided by Landlord hereunder; to make repairs or provide any services to a
contiguous tenant(s) (if any); to submit the Premises to prospective purchasers,
mortgagers or tenants; to post notices of non-responsibility; and to alter,
improve or repair the Premises or other parts of the Building, all without
abatement of Rent, and may erect scaffolding and other necessary structures in
or through the Premises where reasonably required by the character of the work
to be performed; provided, however that the business of Tenant shall be
interfered with to the least extent that is reasonably practical and Landlord
shall comply with Tenant’s reasonable security measures. Any entry to the
Premises by Landlord for the purposes provided for herein shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into or
a detainer of the Premises or an eviction, actual or constructive, of Tenant
from the Premises or any portion thereof.

24. BANKRUPTCY AND DEFAULT. The commencement of a bankruptcy action or
liquidation action or reorganization action or insolvency action or an
assignment of or by Tenant for the benefit of creditors, or any similar action
undertaken by Tenant, or the insolvency of Tenant, shall, at Landlord’s option,
constitute a breach of this Lease by Tenant. If the trustee or receiver
appointed to serve during a bankruptcy, liquidation, reorganization, insolvency
or similar action elects to reject Tenant’s unexpired Lease, the trustee or
receiver shall notify Landlord in writing of its election within thirty
(30) days after an order for relief in a liquidation action or within thirty
(30) days after the commencement of any action.

 

Multi Tenant/Single Parcel   Page 25 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

Within thirty (30) days after the court approval of the assumption of this
Lease, the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of Rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.

Nothing contained in this section shall affect the existing right of Landlord to
refuse to accept an assignment upon commencement of or in connection with a
bankruptcy, liquidation, reorganization or insolvency action or an assignment of
Tenant for the benefit of creditors or other similar act. Nothing contained in
this Lease shall be construed as giving or granting or creating an equity in the
demised Premises to Tenant. In no event shall the leasehold estate under this
Lease, or any interest therein, be assigned by voluntary or involuntary
bankruptcy proceeding without the prior written consent of Landlord. In no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy, insolvency or reorganization proceedings.

The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default under this Lease by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or adjustment thereto.
Tenant shall have a period of thirty (30) days from the date of written notice
from Landlord within which to cure any other non-monetary default under this
Lease; provided, however, that with respect to non-monetary defaults not
involving Tenant’s failure to pay Basic Rent or Additional Rent, Tenant shall
not be in default if (i) more than thirty (30) days is required to cure such
non-monetary default and (ii) Tenant commences cure of such default as soon as
reasonably practicable after receiving written notice of such default from
Landlord and thereafter continuously and with due diligence prosecutes such cure
to completion. Upon an uncured default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:

(a) The rights and remedies provided for by California Civil Code Section 1951.2
including but not limited to, recovery of the worth at the time of award of the
amount by which the unpaid Rent for the balance of the Term after the time of
award exceeds the amount of rental loss for the same period that Tenant proves
could be reasonably avoided, as computed pursuant to subsection (b) of said
Section 1951.2. Any proof by Tenant under subparagraphs (2) and (3) of
Section 1951.2 of the California Civil Code of the amount of rental loss that
could be reasonably avoided shall be made in the following manner: Landlord and
Tenant shall each select a licensed real estate broker in the business of
renting property of the same type and use as the Premises and in the same
geographic vicinity. Such two real estate brokers shall select a third licensed
real estate broker, and the three licensed real estate brokers so selected shall
determine the amount of the Rent loss that could be reasonably avoided from the
balance of the Term of this Lease after the time of award. The decision of the
majority of said licensed real estate brokers shall be final and binding upon
the parties hereto. As part of such damages, Landlord shall have the right to
recover that portion of any leasing commission paid by Landlord in connection
with this Lease applicable to the unexpired Term of this Lease.

(b) The rights and remedies provided by California Civil Code Section 1951.4,
which allows Landlord to continue the Lease in effect and to enforce all of its
rights and remedies under this Lease, including the right to recover Rent as it
becomes due, for so long as Landlord does not terminate Tenant’s right to
possession; acts of maintenance or preservation, efforts to relet the Premises,
or the appointment of a receiver upon Landlord’s initiative to protect its
interest under this Lease shall not constitute a termination of Tenant’s right
to possession.

 

Multi Tenant/Single Parcel   Page 26 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(c) The right to terminate this Lease by giving notice to Tenant in accordance
with applicable law.

(d) To the extent permitted by law, the right and power to enter the Premises
and remove therefrom all persons and property, to store such property in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
to sell such property and apply such proceeds therefrom pursuant to applicable
California law. Landlord may from time to time sublet the Premises or any part
thereof for such term or terms (which may extend beyond the Term of this Lease)
and at such Rent and such other terms as Landlord in its reasonable sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. Upon each subletting, (i) Tenant shall be immediately liable to
pay Landlord, in addition to indebtedness other than Rent due hereunder, the
reasonable cost of such subletting, including, but not limited to, reasonable
attorneys’ fees, and any real estate commissions actually paid, and the cost of
such reasonable alterations and repairs incurred by Landlord and the amount, if
any, by which the Rent hereunder for the period of such subletting (to the
extent such period does not exceed the Term hereof) exceeds the amount to be
paid as Rent for the Premises for such period or (ii) at the option of Landlord,
rents received from such subletting shall be applied first to payment of
indebtedness other than Rent due hereunder from Tenant to Landlord; second, to
the payment of any costs of such subletting and of such alterations and repairs;
third, to payment of Rent due and unpaid hereunder; and the residue, if any,
shall be held by Landlord and applied in payment of future Rent as the same
becomes due hereunder. If Tenant has been credited with any Rent to be received
by such subletting under option (i) and such Rent shall not be promptly paid to
Landlord by the subtenant(s), or if such rentals received from such subletting
under option (ii) during any month be less than that to be paid during the month
by Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No taking possession of the
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless a written notice of such intention be given to Tenant.
Notwithstanding any such subletting without termination, Landlord may at any
time hereafter elect to terminate this Lease for such previous breach.

(e) The right to have a receiver appointed for Tenant upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises and to exercise all other rights and remedies granted to
Landlord pursuant to subparagraph (d) above.

25. ABANDONMENT. Tenant shall not vacate or abandon the Premises at any time
during the Term of this Lease and if Tenant shall abandon, vacate or surrender
said Premises, or be dispossessed by the process of law, or otherwise, any
personal property belonging to Tenant and left on the Premises shall be deemed
to be abandoned, at the option of Landlord, except such property as may be
mortgaged to Landlord. Notwithstanding the above, Tenant shall not be in default
under the Lease if it leaves all or any part of Premises vacant so long as
(i) Tenant is performing all of its other obligations under the Lease including
the obligation to pay Rent, (ii) Tenant provides on-site security during normal
business hours for those parts of the Premises left vacant, (iii) such vacancy
does not materially and adversely affect the validity or coverage of any policy
of insurance carried by Landlord with respect to the Premises, and (iv) the
utilities and heating and ventilation systems are operated and maintained to the
extent necessary to prevent damage to the Premises or its systems. The
provisions of this Paragraph 25 shall not be effective until the earliest of
(a) the Lease Commencement Date, (b) entry to the Premises by any of the Tenant
Related Parties under Paragraph 2.C (Term: Early Entry) or (c) an uncured Tenant
default under the Lease and/or Construction Agreement.

 

Multi Tenant/Single Parcel   Page 27 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

26. DESTRUCTION. In the event the Premises are destroyed in whole or in part
from any cause, Landlord may, at its option:

(a) Rebuild or restore the Premises to the condition prior to the damage or
destruction as provided for herein, or

(b) Terminate this Lease if either (i) the Premises is damaged to the extent of
fifty percent (50%) or more of the replacement cost, exclusive of footings,
foundations and floor slabs or (ii) in the event of an uninsured event or if
insurance proceeds are insufficient to cover one hundred percent (100%) of the
rebuilding costs. However, in such event of Landlord’s election to terminate for
a Shortfall, Tenant shall have the right to elect to pay to Landlord the
Shortfall provided it provides Landlord with written notification of its
commitment to do so within five (5) business days of receipt of Landlord’s
notice to terminate the Lease as provided in this section (ii) and agrees to
fund the Shortfall by making payment to Landlord within thirty (30) days of
receipt of Landlord’s invoice for said Shortfall.

If Landlord does not give Tenant notice in writing within thirty (30) days from
the destruction of the Premises of its election to either rebuild and restore
them, or to terminate this Lease, Landlord shall be deemed to have elected to
rebuild or restore them, in which event Landlord agrees, at its expense except
for any deductible, which is the responsibility of the Tenant, promptly to
rebuild or restore the Premises to their condition prior to the damage or
destruction. Tenant shall be entitled to a reduction in Rent from the date of
such damage or destruction (provided (i) said areas so damaged cannot be used by
Tenant and (ii) Tenant is not using any portion of such damaged area, while such
repair is being made in the proportion that the area of the Premises rendered
untenantable by such damage bears to the total area of the Premises).

If Landlord initially estimates that the rebuilding or restoration will exceed
two hundred (200) days following the date of destruction (“Estimated Repair
Period”) (such Estimated Repair Period to be extended for delays caused by the
fault or neglect of Tenant or because of Acts of God, acts of public agencies,
labor disputes, strikes, fires, freight embargos, rainy or stormy weather,
inability to obtain materials, supplies or fuels, acts of contractors or
subcontractors, or delay of the contractors or subcontractors due to such causes
or other contingencies beyond the control of Landlord) (the “Allowed Restoration
Period”), and provided that the damage or destruction was not caused from
maintenance and/or repairs by Tenant or damage or destruction caused by
vandalism and accidents for which any or all of the Tenant Related Parties are
responsible, Tenant shall have the right to terminate this Lease by giving
written notice to Landlord of its election to terminate within ten (10) business
days following receipt of Landlord’s notice to Tenant. In the event Tenant does
not timely deliver such notice to Landlord, Tenant shall not have a further
right to terminate the Lease. Notwithstanding anything herein to the contrary,
Landlord’s obligation to rebuild or restore shall be limited to the Building and
Landlord’s Interior Improvements constructed by Landlord as they existed under
the Construction Agreement and shall not include restoration of Tenant’s trade
fixtures, equipment, merchandise, or any improvements, alterations or additions
made by Tenant to the Premises, which Tenant shall forthwith replace or fully
repair at Tenant’s sole cost and expense provided this Lease is not canceled
according to the provisions above.

Unless this Lease is terminated pursuant to the foregoing provisions, this Lease
shall remain in full force and effect. Tenant hereby expressly waives the
provision of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.

 

Multi Tenant/Single Parcel   Page 28 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

In any event that the Building in which the Premises are situated is damaged or
destroyed to the extent of not less than fifty percent (50%) of the replacement
cost thereof, Landlord may elect to terminate this Lease, whether the Premises
be injured or not.

If Landlord elects to terminate the Lease early due to destruction as provided
herein and Tenant is not responsible in part or in whole for said damage, Tenant
shall not be liable for the insurance deductible as it relates to the Premises;
however (i) if Landlord does not elect to terminate and/or (ii) if Tenant elects
to terminate and/or is responsible in part or in whole for said damage, Tenant
shall remain liable for payment of the insurance deductible as it relates to the
Premises.

27. EMINENT DOMAIN. If all or any part of the Premises shall be taken by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof, this Lease shall terminate as to any portion of the Premises so
taken or conveyed on the date when title vests in the condemnor, and Landlord
shall be entitled to any and all payment, income, rent, award, or any interest
therein whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired Term of this Lease. Notwithstanding the foregoing
sentence, any compensation specifically awarded Tenant for loss of business,
Tenant’s personal property, moving costs or loss of goodwill, shall be and
remain the property of Tenant.

If any action or proceeding is commenced for such taking of the Premises or any
part thereof, or if Landlord is advised in writing by any entity or body having
the right or power of condemnation of its intention to condemn the Premises or
any part thereof, then Landlord shall have the right to terminate this Lease by
giving Tenant written notice thereof within sixty (60) days of the date of
receipt of said written advice, or commencement of said action or proceeding, or
taking conveyance, which termination shall take place as of the first to occur
of the last day of the calendar month next following the month in which such
notice is given or the date on which title to the Premises shall vest in the
condemnor.

In the event of such a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the remaining
Premises is not reasonably suitable for the conduct of Tenant’s business, in
Tenant’s good faith judgment, Tenant shall have the privilege of terminating
this Lease within sixty (60) days from the date of such taking or conveyance,
upon written notice to the Landlord of its intention so to do, and upon giving
of such notice this Lease shall terminate on the last day of the calendar month
next following the month in which such notice is given, upon payment by Tenant
of the Rent from the date of such taking or conveyance to the date of
termination.

If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the Rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the Rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.

28. SALE OR CONVEYANCE BY LANDLORD. In the event of a sale or conveyance of the
Premises or any interest therein, by any owner of the reversion then
constituting Landlord, and subject to compliance by Landlord with Paragraph 47
below, the transferor shall thereby be released from any further liability upon
any of the terms, covenants or conditions (express or implied) herein contained
in favor of Tenant, and in such event, insofar as such transfer is concerned,
Tenant agrees to look solely to the responsibility of the successor in interest
of such transferor in and to the Premises and this Lease for any obligations of
Landlord first accruing after the date of such transfer, unless the successor in
interest has also agreed in writing to assume any prior obligations of Landlord,
in which event Tenant shall look to the successor in interest for any
obligations of Landlord that may have accrued prior to as well as after said
sale or conveyance by Landlord. This Lease shall not be affected by any such
sale or conveyance, and Tenant agrees to attorn to the successor in interest of
such transferor.

 

Multi Tenant/Single Parcel   Page 29 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

29. ATTORNMENT TO LENDER OR THIRD PARTY. In the event the interest of Landlord
in the land and Building in which the Premises are located (whether such
interest of Landlord is a fee title interest or a leasehold interest) is
encumbered by deed of trust, and such interest is acquired by the lender or any
third party through judicial foreclosure or by exercise of a power of sale at
private trustee’s foreclosure sale, Tenant hereby agrees to attorn to the
purchaser at any such judicial foreclosure or foreclosure sale and to recognize
such purchaser as the Landlord under this Lease. In the event the lien of the
deed of trust securing the loan from a Lender to Landlord is prior and paramount
to the Lease, this Lease shall nonetheless continue in full force and effect for
the remainder of the unexpired Term hereof, at the same rental herein reserved
and upon all the other terms, conditions and covenants herein contained. In
addition to and not withstanding anything to the contrary above, this Lease
shall bind any successor in interest to Landlord, including any party
foreclosing any security interest to which the Premises may be subject,
including foreclosure by judicial process and sale under any power provided in
any deed of trust, and Tenant shall not be required to waive any right herein
provided.

30. HOLDING OVER. Any holding over by Tenant after expiration or other
termination of the Term of this Lease shall not constitute a renewal or
extension of the Lease or give Tenant any rights in or to the Premises except as
expressly provided in this Lease. Any holding over after the expiration or other
termination of the Term of this Lease shall be construed to be a tenancy from
month to month, on the same terms and conditions herein specified insofar as
applicable except that the monthly Basic Rent shall be increased to an amount
equal to one hundred fifty (150%) percent of the monthly Basic Rent required
during the last month of the Term (“Hold Over Basic Rent”); provided, however,
that the monthly Rent shall be prorated based on the actual number of days in
the month for any partial month of the holding over. Holding over conduct within
the meaning of the Lease and this Paragraph 30 shall also include the failure by
Tenant to surrender the Premises on the Termination Date in the physical
condition described in Paragraphs 5 (Acceptance and Surrender of Premises), 7
(Alterations and Additions) and 10 (Tenant Maintenance) for which conduct Tenant
shall be subject to the Hold Over Basic Rent under this Paragraph until the
Premises is restored to the condition required under this Lease.

31. CERTIFICATE OF ESTOPPEL. Tenant shall at any time within ten (10) days of
receipt of notice from Landlord execute, acknowledge and deliver to Landlord an
estoppel statement in writing (i) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the Basic Rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults, if any, are claimed. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Premises.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon Tenant that this Lease is in full force and effect, without modification
except as may be represented by Landlord; that there are no uncured defaults in
Landlord’s performance, and that not more than one month’s Basic Rent has been
paid in advance.

32. CONSTRUCTION CHANGES. It is understood that the description of the Premises
and the location of ductwork, plumbing and other facilities therein are subject
to such minor changes as Landlord or Landlord’s architect determines to be
desirable in the course of construction of the Premises, and no such changes
shall affect this Lease or entitle Tenant to any reduction of Rent hereunder or
result in any liability of Landlord to Tenant. Landlord does not guarantee the
accuracy of any drawings supplied to Tenant and verification of the accuracy of
such drawings rests with Tenant.

 

Multi Tenant/Single Parcel   Page 30 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

33. RIGHT OF LANDLORD TO PERFORM. All terms, covenants and conditions of this
Lease to be performed or observed by Tenant shall be performed or observed by
Tenant at Tenant’s sole cost and expense and without any reduction of rent. If
Tenant shall fail to pay any sum of money, or other Rent, required to be paid by
it hereunder and such failure shall continue for five (5) days after written
notice thereof by Landlord or shall fail to perform any other term or covenant
hereunder on its part to be performed, and such failure shall continue for
thirty (30) days after written notice thereof by Landlord (or such longer grace
period as provided under Paragraph 24), Landlord, without waiving or releasing
Tenant from any obligation of Tenant hereunder, may, but shall not be obliged
to, make any such payment or perform any such other term or covenant on Tenant’s
part to be performed. All sums so paid by Landlord and all necessary costs of
such performance by Landlord together with interest thereon at the Interest Rate
(as defined in Paragraph 20 (Liens) above) from the date of such payment or
performance by Landlord, shall be paid (and Tenant covenants to make such
payment) to Landlord within five (5) days after demand by Landlord, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of nonpayment by Tenant as in the case of
failure by Tenant in the payment of Rent hereunder.

34. ATTORNEYS’ FEES.

A. In the event that either Landlord or Tenant should bring suit for the
possession of the Premises, for the recovery of any sum due under this Lease, or
because of the breach of any provision of this Lease, or for any other relief
against the other party hereunder, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

B. Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy hereunder, Tenant shall pay
to Landlord its costs and expenses incurred in such suit, including reasonable
attorneys’ fees.

C. Any deposition of Landlord and/or its agents, whether initiated by Landlord
or Tenant, shall be administered and taken at Landlord’s place of business.

35. WAIVER. The waiver by either party of the other party’s failure to perform
or observe any term, covenant or condition herein contained to be performed or
observed by such waiving party shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent failure of the party failing to
perform or observe the same or any other such term, covenant or condition
therein contained, and no custom or practice which may develop between the
parties hereto during the Term hereof shall be deemed a waiver of, or in any way
affect, the right of either party to insist upon performance and observance by
the other party in strict accordance with the terms hereof.

36. NOTICES. All notices, demands, requests, advices or designations which may
be or are required to be given by either party to the other hereunder shall be
in writing.

 

Multi Tenant/Single Parcel   Page 31 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

To Tenant: All notices, demands, requests, advices or designations by Landlord
to Tenant shall be sufficiently given, made or delivered if personally served on
Tenant by leaving the same at the Premises or if sent by United States certified
or registered mail, postage prepaid or by a reputable commercial carrier’s same
day or overnight service addressed to Tenant at the following addresses:

 

Prior to Lease Commencement      After Lease Commencement Attn: Chief Financial
Officer      Attn: Chief Financial Officer 303 Velocity Way      6750 Dumbarton
Circle Foster City, CA 94404      Fremont, CA 94555 (650) 357-3131 (phone)     
(510)     -         (phone) (To be supplied post-execution) (650) 357-3832 (fax)
     (510)     -         (fax) (To be supplied post-execution)
Vincent.Pilette@efi.com (email)*      Vincent.Pilette@efi.com (email)*

If notice is for a monetary default, copy to:

 

Attn: Chief Executive Officer 303 Velocity Way Foster City, CA 94404 (650)
357-3608 (phone) (650) 357-3765 (fax) Guy.Gecht@efi.com (email)

 

* The inclusion of an email address does not obligate Landlord to provide a
notice by electronic mail.

To Landlord: All notices, demands, requests, advices or designations by Tenant
to Landlord shall be sent by United States certified or registered mail, postage
prepaid, or by a reputable commercial carrier’s same day or overnight service
addressed to Landlord at its offices at: PEERY/ARRILLAGA, 2450 WATSON COURT,
PALO ALTO, CA 94303, Attention: Company Manager.

Each notice, request, demand, advice or designation referred to in this
Paragraph shall be deemed received on the date of the personal service or
receipt or refusal to accept receipt of the mailing thereof in the manner herein
provided, as the case may be. Either party shall have the right, upon ten
(10) days written notice to the other, to change the address as noted herein;
however, Landlord shall send Tenant notices to only one address of Tenant.

37. EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.

38. DEFAULT BY LANDLORD. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event later than (30) days after receipt of written notice by Tenant to Landlord
and to the holder of any first mortgage or deed of trust covering the Premises
whose name and address shall have heretofore been furnished to Tenant in
writing, specifying wherein Landlord has failed to perform such obligations;
provided, however, that if the nature of Landlord’s obligations is such that
more than thirty (30) days are required for performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion. Landlord
shall, however, make a reasonable effort to take immediate action on an
emergency situation that impairs (i) the safety of the Building and/or (ii) the
occupancy of the Building.

 

Multi Tenant/Single Parcel   Page 32 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

In the event during the Term of the Lease, Richard T. Peery Separate Property
Trust or John Arrillaga Survivor’s Trust and/or their affiliates and/or members
of their respective families do not have an interest in the Premises lease
herein, then if Landlord fails to perform any of its material obligations under
this Lease, and provided the work to be performed by Landlord was not caused by
Tenant and/or Landlord’s delay was not caused and/or contributed to by Tenant,
and such failure materially affects Tenant’s ability to reasonably use and
occupy the Premises for the purposes permitted herein, Tenant shall have the
right, but not the obligation, to perform such obligations of Landlord if such
failure continues for more than thirty (30) days after written notice from
Tenant; provided, however, that if the nature of the Landlord’s obligations is
such that more than thirty (30) days are required to complete the same, Landlord
shall have such additional time as is reasonably necessary to complete such
obligations so long as Landlord takes appropriate action to commence the
performance of the same within such thirty (30) day period and thereafter
diligently pursues such obligations to completion. In such event, Landlord shall
reimburse Tenant for the reasonable out of pocket costs incurred and paid by
Tenant to third parties to complete such Landlord’s obligations within thirty
(30) days after receipt of Tenant’s written demand therefor. If Landlord objects
to the work performed or the expenses incurred by Tenant in performing such
work, Landlord shall deliver a written notice of Landlord’s objection to Tenant
evidencing the expenses incurred by Tenant. Landlord’s notice shall set forth in
reasonable detail Landlord’s reasons for its claim that such work was not
required or was not Landlord’s obligation under the terms of this Lease and/or
the reasons for Landlord’s dispute of the expenses incurred by Tenant in
performing such work.

39. CORPORATE AUTHORITY. If Tenant is a corporation (or a partnership), each
individual executing this Lease on behalf of said corporation (or partnership)
represents and warrants that he is duly authorized to execute and deliver this
Lease on behalf of said corporation (or partnership) in accordance with the
by-laws of said corporation (or partnership in accordance with the partnership
agreement) and that this Lease is binding upon said corporation (or partnership)
in accordance with its terms. If Tenant is a corporation, Tenant shall, within
thirty (30) days after execution of this Lease, deliver to Landlord a certified
copy of the resolution of the Board of Directors of said corporation authorizing
or ratifying the specific execution of this Lease by the individual executing
this Lease. In lieu of said corporate resolution, Tenant may provide Landlord
with an outside legal opinion stating that the party executing this Lease on
behalf of Tenant is authorized to do so by the Board of Directors.

40. LIMITATION OF LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:

(a) the sole and exclusive remedy shall be against Landlord’s interest in the
Premises leased herein;

(b) no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);

(c) no service of process shall be made against any partner of Landlord (except
as may be necessary to secure jurisdiction of the partnership);

(d) no partner of Landlord shall be required to answer or otherwise plead to any
service of process;

 

Multi Tenant/Single Parcel   Page 33 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(e) no judgment will be taken against any partner of Landlord;

(f) any judgment taken against any partner of Landlord may be vacated and set
aside at any time without hearing;

(g) no writ of execution will ever be levied against the assets of any partner
of Landlord;

(h) these covenants and agreements are enforceable both by Landlord and also by
any partner of Landlord.

Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.

41. SIGNS. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Building or any exterior windows of the Building without the written consent
of Landlord first had and obtained and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice made or installed
without such consent without notice to Tenant and at the expense of Tenant.
Tenant may print or affix or otherwise place signs in, on, or about the interior
of the Premises without Landlord’s consent where the same are not visible from
the exterior of the Building. Upon expiration or other sooner termination of
this Lease, Tenant at Tenant’s sole cost and expense shall remove all Tenant
signs and repair all damage in such a manner as to restore all aspects of the
appearance of the Premises and the monument sign to the condition prior to the
placement of said signs.

All approved signs and/or lettering on sign monuments and/or interior Common
Area sign directories, if any, shall be printed, painted, affixed or inscribed
at the sole cost and expense of Tenant by a licensed contractor approved of by
Landlord.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.

Notwithstanding anything to the contrary in this Paragraph 41 and subject to
(i) Tenant complying with the Design Guidelines of the Ardenwood Corporate
Commons, a copy of which has been provided to Tenant and (ii) Landlord’s
approval of Tenant’s signage, Tenant shall be entitled to install, at Tenant’s
sole cost and expense, Tenant’s name on (i) Tenant’s Proportionate Share of the
monument sign for the Building (the exact placement and size of Tenant’s signage
is to be approved by Landlord) and (ii) on the entrance door to Tenant’s Leased
Premises, with the understanding that Tenant shall be liable for repairing any
damage to said monument and door resulting from the installation and or removal
of said signs upon Lease Termination. Notwithstanding anything to the contrary
in this Paragraph 41 and subject to Landlord’s approval of Tenant’s signage,
Tenant shall be entitled to use the upper approximate fifty percent (50%) of the
Building monument sign.

42. CONSENT. Whenever the consent of one party to the other is required
hereunder, such consent shall not be unreasonably withheld.

43. AUTHORITY TO EXECUTE. The parties executing this Lease hereby warrant and
represent that they are properly authorized to execute this Lease and bind the
parties on behalf of whom they execute this Lease and to all of the terms,
covenants and conditions of this Lease as they relate to the respective parties
hereto.

 

Multi Tenant/Single Parcel   Page 34 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

44. HAZARDOUS MATERIALS. The provisions of this Paragraph 44 shall not be
effective until the earlier of (a) the Lease Commencement Date or (b) entry to
the Premises by any of the Tenant Related Parties under Paragraph 2.C (Term:
Early Entry). Landlord and Tenant agree as follows with respect to the existence
or use of “Hazardous Materials” (as defined herein) on, in, under or about the
Premises and real property located beneath said Premises and the Common Areas of
the Parcel, which includes the entire parcel of land on which the Premises are
located as shown in Green on Exhibit A attached hereto (hereinafter collectively
referred to as the “Property”):

A. As used herein, the term “Hazardous Materials” shall mean any material,
waste, chemical, mixture or byproduct which is or hereafter is defined, listed
or designated under Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as a toxic or hazardous substance, waste or material, or any
other unwholesome, hazardous, toxic, biohazardous, or radioactive material,
waste, chemical, mixture or byproduct, or which is listed, regulated or
restricted by any Environmental Law (including, without limitation, petroleum
hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos). As used herein, the term “Environmental
Laws” shall mean any applicable Federal, State of California or local government
law (including common law), statute, regulation, rule, ordinance, permit,
license, order, requirement, agreement, or approval, or any determination,
judgment, directive, or order of any executive or judicial authority at any
level of Federal, State of California or local government (whether now existing
or subsequently adopted or promulgated) relating to pollution or the protection
of the environment, ecology, natural resources, or public health and safety.

B. Tenant shall obtain Landlord’s written consent, which may reasonably be
withheld in Landlord’s reasonable discretion, prior to the occurrence of any
Tenant’s Hazardous Materials Activities (defined below) (and Tenant shall first
provide Landlord with a list of said materials used and specify the location in
the Premises where said materials are used and stored, the method of storage and
disposal of the same, and a copy of the related permits); provided, however,
that Landlord’s consent shall not be required for normal use in compliance with
applicable Environmental Laws of customary household and office supplies, such
as mild cleaners, lubricants and copier toner. As used herein, the term
“Tenant’s Hazardous Materials Activities” shall mean any and all use, handling,
generation, storage, disposal, treatment, transportation, release, discharge, or
emission of any Hazardous Materials on, in, beneath, to, from, at or about the
Property, or by Tenant or by any of Tenant’s agents, employees, contractors,
vendors, invitees, visitors or its future subtenants or assignees, except as
authorized by the preceding sentence. Tenant agrees that any and all Tenant’s
Hazardous Materials Activities shall be conducted in compliance with applicable
Environmental Laws at Tenant’s expense, and shall not result in any
contamination of the Property or the environment. Tenant shall not discharge any
Hazardous Materials in the plumbing, sewer and/or storm drains in the Premises
and/or Parcel. Tenant agrees to provide Landlord with prompt written notice of
any spill or release of Hazardous Materials at the Property during the Term of
this Lease of which Tenant becomes aware, and further agrees to provide Landlord
with prompt written notice of any violation of Environmental Laws in connection
with Tenant’s Hazardous Materials Activities of which Tenant becomes aware. In
the event Tenant’s Hazardous Materials Activities includes radioactive
materials, Tenant acknowledges and agrees that all such radioactive materials
use shall cease in sufficient time prior to the Lease Termination Date to enable
Tenant to obtain complete closure and complete decommissioning of the Premises
by all applicable governing agencies (local and State) by no later than the
Lease Termination Date. Tenant shall provide Landlord with copies of the written
confirmation by the governing agencies that closure and decommission have been
completed. If Tenant’s Hazardous Materials Activities involve Hazardous
Materials other than normal use of customary office supplies, Tenant also agrees
that Tenant shall at Tenant’s costs and expense: (i) install such Hazardous
Materials monitoring, storage and containment devices as required by applicable
Environmental Law and/or the governing agencies (however, in no event shall
Tenant discard any Hazardous Materials in the Building plumbing system and/or
the Building sewer system) and (ii) deliver to Landlord by April 1, 2015 and on
April 1 of each year thereafter during the Term of this Lease and any extended
Term thereof, a written report prepared by a licensed, qualified environmental
consultant, reasonably acceptable to Landlord, which confirms that Tenant is in
compliance with all applicable Environmental Laws with respect to Tenant’s
Hazardous Materials Activities at the Premises or if not in compliance, the
corrective action required; said report shall also include a list of the
Hazardous Materials used, stored and/or disposed at the Premises and the
location(s) within the Premises of such Hazardous Materials use, storage and/or
disposal. Tenant, at its expense, shall promptly undertake and complete any and
all steps necessary to be in full compliance with applicable Environmental Laws
and to fully correct any and all problems or deficiencies addressed in said
report; and Tenant shall promptly provide Landlord with documentation of all
such corrective action taken.

 

Multi Tenant/Single Parcel   Page 35 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

C. Prior to termination or expiration of the Lease, Tenant, at its expense,
shall (i) properly remove from the Property all Hazardous Materials which come
to be located at the Property in connection with Tenant’s Hazardous Materials
Activities, and (ii) fully comply with and complete all facility closure
requirements of applicable Environmental Laws regarding Tenant’s Hazardous
Materials Activities, including but not limited to (x) properly restoring and
repairing the Property to the extent damaged by such closure activities, and
(y) obtaining from the local Fire Department or other appropriate governmental
authority with jurisdiction a written concurrence that closure has been
completed in compliance with applicable Environmental Laws. Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any such closure
activities.

D. If Landlord reasonably believes that the Property has become contaminated as
a result of Tenant’s Hazardous Materials Activities, Landlord in addition to any
other rights it may have under this Lease or under Environmental Laws or other
laws, may enter upon the Property and conduct inspection, sampling and analysis,
including but not limited to obtaining and analyzing samples of soil and
groundwater, for the purpose of determining the nature and extent of such
contamination. Tenant shall promptly reimburse Landlord for the costs of such an
investigation, including but not limited to reasonable attorneys’ fees Landlord
incurs with respect to such investigation, but only if such investigation
discloses Hazardous Materials contamination for which Tenant is liable under
this Lease. Notwithstanding the above, Landlord may, at its option and in its
sole and absolute discretion, choose to perform remediation and obtain
reimbursement for cleanup costs as set forth herein from Tenant. Any cleanup
costs incurred by Landlord as the result of Tenant’s Hazardous Materials
Activities shall be reimbursed by Tenant within thirty (30) days of presentation
of written documentation of the expense to Tenant by Landlord. Such reimbursable
costs shall include, but not be limited to, any reasonable consultants’ and
attorneys’ fees incurred by Landlord. Tenant shall take all actions necessary to
preserve any claims it has against third parties, including, but not limited to,
its insurers, for claims related to its operation, management of Hazardous
Materials or contamination of the Property. Except as may be required of Tenant
by applicable Environmental Laws, Tenant shall not perform any sampling,
testing, or drilling to identify the presence of any Hazardous Materials at the
Property, without Landlord’s prior written consent. Tenant shall promptly
provide Landlord with copies of any claims, notices, work plans, data and
reports prepared, received or submitted in connection with any sampling, testing
or drilling performed pursuant to the preceding sentence.

 

Multi Tenant/Single Parcel   Page 36 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

E. Tenant shall indemnify, defend (with legal counsel reasonably acceptable to
Landlord) and hold harmless Landlord, its employees, assigns, successors,
successors-in-interest, agents and representatives from and against any and all
claims (including but not limited to third party claims from a private party or
a government authority), liabilities, obligations, losses, causes of action,
demands, governmental proceedings or directives, fines, penalties, expenses,
costs (including but not limited to reasonable attorneys’, consultants’ and
other experts’ fees and costs), and damages, which arise from or relate to:
(i) Tenant’s Hazardous Materials Activities; (ii) any Hazardous Materials
contamination caused by Tenant prior to the Commencement Date of the Lease; or
(iii) the breach of any obligation of Tenant under this Paragraph 44
(collectively, “Tenant’s Environmental Indemnification”). Tenant’s Environmental
Indemnification shall include but is not limited to the obligation to promptly
and fully reimburse Landlord for losses in or reductions to rental income, and
diminution in fair market value of the Property. Tenant’s Environmental
Indemnification shall further include but is not limited to the obligation to
diligently and properly implement to completion, at Tenant’s expense, any and
all environmental investigation, removal, remediation, monitoring, reporting,
closure activities, or other environmental response action (collectively,
“Response Actions”). Tenant shall promptly provide Landlord with copies of any
claims, notices, work plans, data and reports prepared, received or submitted in
connection with any Response Actions.

As evidenced by their initials set forth immediately below, Tenant acknowledges
that Landlord has provided Tenant with copies of the environmental reports
listed on Exhibit E (“Reports”), and Tenant acknowledges that Tenant and
Tenant’s experts (if any) have had ample opportunity to review such reports and
that Tenant has satisfied itself as to the environmental conditions of the
Property and the suitability of such conditions for Tenant’s intended use of the
Property. To the best of Landlord’s actual knowledge as of the date of this
Lease, except as noted in said Reports, no additional on-site Hazardous
Materials contamination exists on the Property; however, Landlord shall have no
obligation to further investigate.

 

Initial:   

    /S/ VP

      Initial:   

    /S/ JA; RP

   Tenant          Landlord

It is agreed that the Tenant’s responsibilities related to Hazardous Materials
will survive the expiration or termination of this Lease and that Landlord may
obtain specific performance of Tenant’s responsibilities under this
Paragraph 44.

45. BROKERS. Tenant represents and warrants that it has not dealt with any real
estate brokers, agents, or finders in connection with the original Term of this
Lease, and knows of no real estate broker, agent or finder who is entitled to a
commission in connection with this Lease (“Lease Commission”), except as
follows: Gregg Walker of Jones Lang LaSalle, whose Lease Commission shall be
paid by Landlord in accordance with the schedule agreed to by Landlord and
broker. Tenant agrees to defend, protect, indemnify and hold Landlord harmless
from and against all claims for Lease Commissions, finder’s fees, and other
compensation made by any other broker, agent, or finder as consequence of the
Tenant’s actions or dealings with such other broker, agent or finder. The
parties hereto acknowledge that Landlord will not pay an additional Lease
Commission to Gregg Walker of Jones Lang LaSalle or to any other broker secured
by Tenant in the event the original Term of this Lease is extended or the square
footage leased hereunder is increased for any reason whatsoever.

In the event this Lease is terminated early due to an uncured default by Tenant
and/or a written agreement between Landlord and Tenant to terminate the Lease
prior to the scheduled Termination Date, Tenant agrees to reimburse Landlord for
one hundred percent (100%) of the balance of the unamortized Lease Commission
previously paid by Landlord, that is outstanding as of the early Termination
Date. Said amount shall be paid by Tenant to Landlord by the Termination Date,
and/or Landlord may, at its option, deduct part or all of said unamortized Lease
Commission from Tenant’s Security Deposit.

 

Multi Tenant/Single Parcel   Page 37 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

46. ASSOCIATION DUES. The Premises is part of the Ardenwood Property Owners’
Association (the “Association”), and is subject to Association Dues to fund the
cost of the Association’s obligations and expenses as authorized under the
By-Laws of said Association. As of the date of this Lease, Tenant’s current
Proportionate Share of the Association Dues is currently estimated at
Forty-Three and 34/100 Dollars ($43.34) per month and is subject to adjustment
as provided for by said Association. Said Association Dues are payable by Tenant
to Landlord as Additional Rent on a monthly basis throughout the Term of this
Lease. Tenant understands that it will not be a direct member of the Association
by virtue of this Lease.

47. OPTION TO EXTEND LEASE FOR FIVE (5) OR TEN (10) YEARS. Landlord hereby
grants to Tenant an Option to Extend this Lease Agreement for an additional five
(5) or ten (10) year period (as selected by Tenant) (“Extended Term”) upon the
following terms and conditions;

A. Notice; Deadline. Tenant shall give Landlord written notice of Tenant’s
exercise of this Option to Extend no more than twelve (12) months prior to the
scheduled Lease Termination Date and no less than nine (9) months prior to the
scheduled Lease Termination Date of the initial Lease Term, in which event the
Lease shall be considered extended for an additional five (5) or ten (10) years
(as selected by Tenant) subject to the Basic Rent to be determined pursuant to
Paragraph 47.B below and the terms and conditions subject to amendment by
Landlord (Landlord, in its sole and absolute discretion, may, but is not
required to, incorporate its current Lease provisions that are standard in
Landlord’s leases as of the date of Tenant’s exercise of its Option to Extend);
and this Paragraph 47 shall thereafter be deleted. In the event that Tenant
fails to timely exercise Tenant’s option as set forth herein in writing, Tenant
shall have no further Option to Extend this Lease, and this Lease shall continue
in full force and effect for the full remaining Term hereof, absent this
Paragraph 47.

B. Notice and Acceptance of Terms. In the event Tenant timely exercises Tenant’s
Option to Extend as set forth herein, Landlord shall, within fifteen (15) days
after receipt of Tenant’s exercise of option, advise Tenant of the terms and
conditions, Security Deposit and Basic Rent required for the Extended Term of
the Lease, with the Basic Rent rate for the Extended Term being the greater of
(i) the monthly Basic Rent rate due for the last month of the initial Lease Term
(the “Minimum Basic Rent Rate”) or (ii) the then current market Basic Rent Rate,
as determined by Landlord, for a comparable Term and for comparable buildings
and improvements in Fremont, California (the “Market Basic Rent Rate”). Tenant
shall have ten (10) days after receipt from Landlord of said new terms and
conditions, Security Deposit and Basic Rent in which to (a) accept said new
terms and conditions, Security Deposit and Basic Rent and enter into written
documentation confirming same or to (b) challenge Landlord’s Market Basic Rent
Rate by giving written notice of said challenge to Landlord (“Tenant’s
Challenge”). In the event Tenant fails to (x) execute said written documentation
confirming said new terms and conditions, Security Deposit and Basic Rent for
the Extended Term of the Lease or (y) challenge Landlord’s Market Basic Rent
Rate within said ten (10) day period, Tenant shall have no further Option to
Extend this Lease, and this Lease shall continue in full force and effect for
the full remaining Term hereof absent this Paragraph 47, with Landlord having no
further responsibility or obligation to Tenant with respect to Tenant’s Option
to Extend. In the event Tenant timely challenges Landlord’s Market Basic Rent
Rate, Landlord and Tenant shall attempt to agree upon the Market Basic Rent Rate
using their best good-faith efforts. If Landlord and Tenant fail to reach
agreement within ten (10) business days of Tenant’s Challenge notice (the
“Outside Agreement Date”), then each party shall make a separate determination
of the Market Basic Rent Rate which shall be submitted to each other and to
arbitration in accordance with the following items (i) through (vii):

(i) Landlord and Tenant shall each appoint, within ten (10) days of the Outside
Agreement Date, one arbitrator who shall by profession be a current real estate
appraiser of comparable commercial properties in the immediate vicinity of the
Premises, and who has been active in such field over the last ten (10) years.
The determination of the arbitrators shall be limited solely to the issue of
whether Landlord’s or Tenant’s submitted Market Basic Rent Rate is the closest
to the actual Market Basic Rent Rate as determined by the arbitrators; provided,
however, the arbitrators may only select Landlord’s or Tenant’s determination of
Market Basic Rent Rate and shall not be entitled to make a compromise
determination.

 

Multi Tenant/Single Parcel   Page 38 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(ii) The two arbitrators so appointed shall within five (5) business days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.

(iii) The three arbitrators shall within fifteen (15) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Market Basic Rent Rate, and shall notify
Landlord and Tenant thereof.

(iv) The decision of the majority of the three arbitrators on the Market Basic
Rent Rate shall be binding upon Landlord and Tenant, however in no event will
the Basic Rent during the Extended Term be less than the Minimum Basic Rent Rate
with an annual increase of no less than three percent (3%). Said Minimum Basic
Rent Rate is not subject to arbitration (only the Market Basic Rent Rate is
subject to arbitration providing it is greater than the Minimum Basic Rent
Rate).

(v) If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator’s decision shall be binding upon Landlord and Tenant.

(vi) If the two arbitrators fail to agree upon and appoint a third arbitrator,
or both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall be dismissed and the matter to be decided
shall be forthwith submitted to arbitration under the provisions of the American
Arbitration Association.

(vii) The cost of arbitration shall be paid by Landlord and Tenant equally.

C. Personal Nature of Option to Extend. The option rights of Tenant under this
Paragraph 47, and the Extended Term thereunder, are granted for Tenant’s
personal benefit and may not be assigned or transferred by Tenant, either
voluntarily or by operation of law, except to a Permitted Transferee provided
Tenant and said Permitted Transferee have executed Landlord’s consent to
assignment. In the event that Landlord consents to a sublease or assignment of
this Lease under Paragraph 21, the option granted herein and any Extended Term
thereunder shall be void and of no force and effect (without notice from
Landlord), whether or not Tenant shall have purported to exercise such option
prior to such assignment or sublease, and this Lease will continue in full force
and effect for the full remaining Term hereof, absent of this Paragraph 47.
Notwithstanding the foregoing, but subject to Tenant’s compliance with Paragraph
21.A, a sublease to one or more of Tenant’s Business Partners shall not impair
Tenant’s Option to Extend this Lease.

D. Loss of Option to Extend Right. It is agreed that if Tenant is at any time
prior to exercising its Option to Extend in default of this Lease and has failed
to cure the default in the cure period provided for under this Lease, this
Option to Extend is automatically forfeited by Tenant (without notice from
Landlord). In the event said Option to Extend is forfeited as stated herein,
Tenant shall have no further Option to Extend this Lease. It is further agreed
that if Tenant has exercised its Option to Extend and is subsequently in default
prior to, or at any time prior to the commencement of the Extended Term and has
failed to cure the (a) monetary default within five (5) days from the date of
written notice from Landlord, or (b) material non-monetary default within the
cure period provided for under this Lease, Landlord may at its sole and absolute
discretion, cancel and rescind Tenant’s Option to Extend, and, unless said Lease
is also terminated due to said uncured default, this Lease will continue in full
force and effect for the full remaining Term hereof, absent of this Paragraph
47.

 

Multi Tenant/Single Parcel   Page 39 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

48. RIGHT OF FIRST REFUSAL TO LEASE. Provided Tenant is not in default (pursuant
to Paragraph 24 of the Lease, i.e., Tenant has received notice and any
applicable cure period has expired without cure) of any of the terms, covenants,
and conditions of this Lease Agreement, Tenant, during the Term of this Lease
and subject to the provisions hereinafter contained, shall have a Right of First
Refusal to lease all or a portion of the approximately 49,606+ square feet of
space as shown in Blue on Exhibit C attached hereto, consisting of the remaining
space on the first floor in the Building) in which the Leased Premises are
located (hereinafter referred to as “First Right Space”) upon the following
terms and conditions:

A. It is understood that said First Right Space, as of the date of this Lease,
is vacant and unleased. Landlord agrees that in the event Landlord receives an
offer to lease all or any portion of said First Right Space from a third party,
at a rental and upon terms and conditions which are satisfactory to Landlord,
Landlord shall, prior to executing a lease agreement with said third party for
said First Right Space, offer the same portion of said First Right Space to
Tenant (“Landlord’s First Right Notice”) and advise Tenant of the per square
foot Basic Rental and terms and conditions upon which Landlord is willing to
lease to said third party (notwithstanding anything to the contrary, in no event
shall Tenant’s Basic Rent on the First Right Space be less than the Basic Rent
then scheduled under this Lease).

Tenant shall have five (5) business days after receipt of Landlord’s First Right
Notice to elect, by written notice to Landlord, to lease the same portion of
said First Right Space upon the rental, terms and conditions set forth in
Landlord’s First Right Notice. Subject to the terms and conditions of this
Paragraph, in the event Landlord’s First Right Notice is for a portion of said
First Right Space, Tenant’s First Right of Refusal shall continue for the
remainder of the First Right Space until such time Tenant rejects or fails to
accept said rent, terms, and conditions for all of the First Right Space.

In the event Tenant, at any time, rejects or fails to accept said rent, terms,
and conditions within the five (5) day period so presented in Landlord’s First
Right Notice, Landlord shall be free to execute a lease with a third party with
respect to the portion of said First Right Space described in Landlord’s First
Right Notice, and this Lease Agreement shall continue in full force and effect
for the full remaining Term hereof. Notwithstanding anything to the contrary
above, Tenant’s First Right of Refusal, as relates to any portion of the First
Right Space in which Tenant rejects or fails to accept, shall, subject to the
terms of this Paragraph, be reinstated after the termination (of the original
term and any extensions thereof) of Landlord’s third party lease agreement.

In the event Tenant exercises its right to Lease said First Right Space, this
Lease shall subsequently be amended to accurately reflect the increased square
footage and the resultant increase in the Basic Rent and the Security Deposit
and the terms and conditions applicable to the First Right Space.

B. The First Right of Refusal of Tenant under this Paragraph is granted for
Tenant’s personal benefit and may not be assigned or transferred by Tenant,
either voluntarily or by operation of law, except to a Permitted Transferee
provided Tenant and said Permitted Transferee have executed Landlord’s consent
to assignment. In the event that Landlord consents to a sublease or assignment
of this Lease to any entity or person, the First Right granted herein shall be
void and of no force and effect, whether or not Tenant shall have purported to
exercise such First Right option prior to such assignment or sublease;
notwithstanding the above, Tenant may exercise its First Right of Refusal for
its exclusive benefit and use, but not on behalf of or for use by a subtenant or
assignee, except to Permitted Transferee as provided for in Paragraph 21.E.
Notwithstanding the foregoing but subject to Tenant’s compliance with the
provisions of Paragraph 21.A, a sublease to one or more of Tenant’s Business
Partners shall not impair Tenant’s First Right of Refusal.

 

Multi Tenant/Single Parcel   Page 40 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

49. RIGHT OF FIRST REFUSAL TO PURCHASE THE LEASED PROPERTY. Provided that Tenant
is not in monetary default of this Lease beyond applicable cure periods and/or
the Lease has not terminated, Tenant (or a single Permitted Transferee to whom
the Lease has been assigned), during the Term of this Lease, shall have a
one-time right of first refusal (the “Right of First Refusal to Purchase”) to
purchase the Parcel and the improvements located thereon (the “First Refusal
Property”) upon the following terms and conditions:

A. Notice and Acceptance of Terms. Landlord agrees that (i) in the event
Landlord receives an offer from a third party to purchase or (ii) if Landlord
desires to make an offer to sell said First Refusal Property, at a purchase
price and upon terms and conditions which are satisfactory and acceptable to
Landlord and providing Landlord is willing to sell said First Refusal Property,
Landlord shall offer said First Refusal Property to Tenant and advise Tenant of
the purchase price, the deposit, the financing terms, if any, closing cost
allocations, projected date of close of escrow (collectively, “Basic
Conditions”) for said First Refusal Property (“Landlord’s First Right Notice”).
Tenant shall have ten (10) business days after receipt of Landlord’s First Right
Notice to accept said Basic Conditions in writing. In the event (i) Tenant
rejects or fails to accept said Basic Conditions set forth in the Landlord’s
First Right Notice within said ten (10) business day period, or (ii) if Tenant
accepts said Basic Conditions but fails to execute a purchase agreement for said
First Refusal Property at the Basic Conditions so presented in Landlord’s First
Right Notice, within thirty (30) days following Tenant’s acceptance of said
Basic Conditions, said Right of First Refusal to Purchase shall thereafter be
null and void.

B. Personal Nature of Right of First Refusal to Purchase. The Right of First
Refusal to Purchase is granted for Tenant’s personal benefit and may not be
assigned or transferred by Tenant, either voluntarily or by operation of law
except to a Permitted Transferee provided Tenant and said Permitted Transferee
have executed Landlord’s consent to assignment document.

C. Loss of Right of First Refusal to Purchase. It is agreed that (i) if Tenant
is, at the time of exercising its Right of First Refusal to Purchase, in
monetary default of this Lease and has failed to cure said default within the
time period allowed in Paragraph 24 (Bankruptcy and Default), or (ii) if Tenant
has (a) subleased forty-nine percent (49%) (excluding subleases to the allowed
Tenant Business Partners under Paragraph 21) or more of the Premises leased
hereunder and Landlord has terminated the Lease or (b) assigned this Lease, or
(iii) if Tenant has either not complied with the terms of Paragraph 49.A and/or
if Tenant complied with the terms of Paragraph 49.A and fails to close escrow
within the period agreed to in the related purchase contract, this Paragraph 49
will be null and void (without further notice from Landlord) and Tenant will
have no further rights under this Paragraph 49.

50. PERSONAL PROPERTY OF LANDLORD. Landlord and Tenant agree Landlord shall pay
for and provide to Tenant seventy-five (75) non floor to ceiling cubicles within
the Premises, (as detailed on Exhibit F attached hereto) (“Furniture”), which
Furniture is the personal property of Landlord and is being leased hereunder by
Tenant (hereinafter referred to as “Personal Property of Landlord”). Tenant
agrees, at its sole cost and expense, to maintain, repair and replace the
Personal Property of Landlord as needed, normal wear and tear excepted. However,
Tenant shall not replace, remove, or encumber in any way, any of the Personal
Property of Landlord without Landlord’s prior written consent.

 

Multi Tenant/Single Parcel   Page 41 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

51. WALK WAY. Concurrently with the execution of the Lease, Electronics for
Imaging, Inc. (“EFI”) is purchasing from the Richard T. Peery Separate Property
Trust and the John Arrillaga Survivor’s Trust (Landlord under this Lease), the
building on the adjacent parcel located at 6750 Dumbarton Circle, Fremont
(“Purchased Building”) in the area shown in Red on Exhibit A attached hereto.
Tenant has requested and Landlord has agreed that EFI can construct a free
standing covered walkway (“Walk Way”) between, but not attached, to the Building
leased herein and the Purchased Building provided: (i) said construction is
completed within six (6) months after the Lease Commencement Date by the Prime
Contractor or another general contractor reasonably acceptable to Landlord under
a direct contract between EFI and said general contractor, (iii) EFI pays one
hundred percent (100%) of said cost of construction of said Walk Way, including,
but not limited to, permit fees and the ongoing maintenance, repairs and
replacement (if needed) of said Walk Way. EFI, as Tenant under this Lease and as
purchaser of the Purchased Building agree that Landlord has the right to require
EFI to remove said Walk Way in the event (i) EFI fails to comply with the terms
herein and/or (ii) upon the termination of this Lease for Premises located at
6700 Dumbarton Circle. EFI and Landlord also agree that each party and their
respective tenants shall have a right to use said Walk Way during the term of
this Lease as long as said Walk Way has not been removed and further provided
Tenant and EFI comply with the terms herein. Tenant, EFI and Landlord also agree
that the property purchased at 6750 Dumbarton Circle and the Property leased
herein shall have an unrecorded easement in the area shown in Yellow on Exhibit
A attached hereto for the right of said parties to use said Walk Way subject to
the terms herein.

52. ROOF TOP USE.

(a) During the construction of Tenant’s Interior Improvements and continuing
during the Term, Tenant, at its sole cost and expense, shall have the right to
install, operate and maintain on a portion of the roof of the Building,
dishes/antennas or other communication devices which are connected to and serve
the Premises (collectively, the “Dish/Antenna”).

(b) Tenant’s right to install the Dish/Antenna shall be subject to (i) the
reasonable approval rights of Landlord and subject to the CC&R’s and, if
required by Landlord, Landlord’s architect and/or engineer’s review and approval
of the plans and specifications of the Dish/Antenna, the location and the number
of the Dish/Antenna and the manner in which the Dish/Antenna is attached to the
roof of the Building and the manner in which any cables are run to and from the
Dish/Antenna and (ii) Tenant reimbursing Landlord for costs Landlord incurs for
said review of Tenant’s plans and specifications (all such items placed on the
roof shall not be visible from the parking lot or the adjacent street and shall
be placed behind a roof screen). The precise specifications and a description of
the Dish/Antenna and detailed plans along with all documents Landlord reasonably
requires to review the installation of the Dish/Antenna shall be submitted to
Landlord for Landlord’s review. Upon Landlord’s approval of said installation,
the parties hereto shall execute a Consent to Alterations agreement before
Tenant commences to install the Dish/Antenna. Tenant shall provide Landlord at
the time it requests Landlord’s approval a certification from a licensed
engineer confirming that the weight of said items and/or the placement of said
items in the location(s) reflected in the plan provided to Landlord do not
compromise the integrity of the structure, taking into consideration the items
Tenant requests to be installed, the items already existing on the rooftop and
future items to be installed on the rooftop and the structure limitations of the
Building. Tenant shall be solely responsible for obtaining and complying with
all necessary governmental and regulatory approvals, permits and for the cost of
installing, operating, maintaining, repairing and replacing the Dish/Antenna
(and for removing the Dish/Antenna). Landlord agrees that during the Term of the
Lease, Tenant, upon reasonable prior notice to Landlord, shall have access to
the roof of the Building for the purpose of installing, maintaining and
repairing and replacing, if necessary, pursuant to the terms of the Lease the
Dish/Antenna (and for removing the Dish/Antenna) and the appurtenances, if any,
all of which shall be performed by Tenant or Tenant’s authorized licensed
representative or contractors, which shall be reasonably approved by Landlord.

 

Multi Tenant/Single Parcel   Page 42 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

(c) To the extent the same are not already available on the roof of the
Building, Tenant shall bring utilities to the Dish/Antenna on the rooftop; and
if such hook-ups for utilities are not presently available on the rooftops, the
cost of such hook-ups shall be paid by Tenant. Tenant shall pay the cost of the
installation of such utilities and shall also be responsible for and shall pay
one hundred percent (100%) of the cost related to the use of such utilities.

(d) Tenant agrees to maintain all of Tenant’s equipment placed on or about the
roof in proper operating condition and maintain same in good condition as to
appearance and safety. Tenant shall be responsible for any damage caused to the
roof or any other part of the Building by Tenant or any of the Tenant Parties or
representatives in connection with the installation, operation and maintenance
and/or removal of said items.

(e) Tenant shall not be entitled to license its Dish/Antenna to any third party,
nor shall Tenant be permitted to receive any revenues, fees or any other
consideration for the use of such Dish/Antenna. Tenant’s right to install such
Dish/Antenna shall be non-exclusive unless Tenant leases the entire Building,
and Tenant hereby expressly acknowledges Landlord’s right so long as Tenant does
not lease the entire Building (i) to itself utilize any rooftop space, and
(ii) to re-sell, license or lease of any rooftop space to a third party and/or
any tenant in the Building. Said Dish/Antenna shall not interfere with other
tenants in the Building and/or other tenants’ use of their premises and/or their
equipment as the case may be. Notwithstanding anything to the contrary herein,
Landlord shall have the sole and absolute discretion to approve the placement of
said Dish/Antenna equipment on the roof of the Building.

(f) The Dish/Antenna and the related appurtenances, if any, shall remain the
personal property of Tenant, and shall be removed by Tenant at its own expense
at the expiration or sooner termination of this Lease. Tenant shall repair any
damage caused by such removal, including the patching of any holes to match the
installation and/or color surrounding the area where the equipment and
appurtenances were attached. Immediately following the installation and/or
removal of said items, Landlord shall have a licensed roof contractor inspect
the installation and/or removal to confirm that the proper water tight seals
have been applied to prevent roof leaks and Tenant shall reimburse Landlord for
its out of pocket costs related thereto.

53. FIBER-OPTIC CABLE. Pursuant to the terms of the Lease, Tenant, at its sole
cost and expense, shall have the right to connect the Building and the adjacent
property at 6750 Dumbarton Circle by installing, maintaining and operating a
below-ground fiber-optic line or lines, data and telecommunications cabling, and
conduits or such other similar technology as is then generally recognized as a
reasonable supplement to or replacement for fiber-optic lines and data and
telecommunications cabling (the “Inter-Building Communication Link”). Tenant, at
its sole cost and expense, shall comply with all governmental agencies’
regulations and permit requirements and shall arrange for the installation of
the underground conduit, the telephone, data transaction, video and other
telecommunication services (“Telecommunication Services”) directly with one or
more of Telecommunications Services providers and shall be solely responsible
for paying for such Telecommunications Services including, but not limited to,
the initial installation, maintenance, repairs and replacement and subsequent
removal costs related to the Inter-Building Communication Link. Tenant shall
provide Landlord with a complete description and detailed plans reflecting said
Inter-Building Communication Link and connections for Telecommunications
Services. After Landlord’s review and approval of said plans, Landlord and
Tenant shall execute a Consent to Alterations agreement and Tenant can commence
the construction of the Inter-Building Communication Link thereafter. All work
in connection therewith shall be performed by licensed contractors approved by
Landlord. Notwithstanding anything to the contrary herein, all conduit related
cabling between the Building and the 6750 Dumbarton Circle property must be
underground and no exterior equipment shall be above ground and no cabling can
be visible from the exterior and/or interior of the Building and/or the 6750
Dumbarton Circle building. Upon expiration or earlier termination of this Lease
Tenant shall remove the Inter-Building Communication Link and restore those
elements of the Premises, the Building and other improvements in the Parcel
affected by such removal.

 

Multi Tenant/Single Parcel   Page 43 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

54. MISCELLANEOUS AND GENERAL PROVISIONS.

A. Use of Building Name. Tenant shall not, without the written consent of
Landlord, use the name of the Building for any purpose other than as the address
of the business conducted by Tenant in the Premises.

B. Premises Address. It is understood that (i) the current address for the
Premises is shown on page 1 of this Lease, and that (ii) the address for the
Premises is subject to change at any time by the City in which the Premises are
located (the “City”). In the event the address assigned to the Premises is
changed by the City, this Lease shall thereafter be amended to reflect the
assigned address for the Premises leased hereunder and Landlord shall not be
liable to Tenant for any costs or expenses incurred by Tenant as a result of
said address change.

C. Choice of Law/Venue; Severability. This Lease shall in all respects be
governed by and construed in accordance with the laws of the County of Alameda
in the State of California and each party specifically stipulates to venue in
Alameda County. If any provision of this Lease shall be invalid, unenforceable,
or ineffective for any reason whatsoever, all other provisions hereof shall be
and remain in full force and effect.

D. Definition of Terms. The term “Premises” includes the space leased hereby and
any improvements now or hereafter installed therein or attached thereto. The
term “Landlord” or any pronoun used in place thereof includes the plural as well
as the singular and the successors and assigns of Landlord. The term “Tenant” or
any pronoun used in place thereof includes the plural as well as the singular
and individuals, firms, associations, partnerships and corporations, and their
and each of their respective heirs, executors, administrators, successors and
permitted assigns, according to the context hereof, and the provisions of this
Lease shall inure to the benefit of and bind such heirs, executors,
administrators, successors and permitted assigns.

The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant the obligations of
Tenant hereunder are joint and several. The paragraph headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provisions hereof.

E. Time Of Essence. Time is of the essence of this Lease and of each and all of
its provisions.

F. Quitclaim. At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
required by any reputable title company, licensed to operate in the State of
California, to remove the cloud or encumbrance created by this Lease from the
real property of which Tenant’s Premises are a part.

 

Multi Tenant/Single Parcel   Page 44 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

G. Incorporation of Prior Agreements; Amendments. This instrument along with any
exhibits and attachments hereto constitutes the entire agreement between
Landlord and Tenant relative to the Premises and this agreement and the exhibits
and attachments may be altered, amended or revoked only by an instrument in
writing signed by both Landlord and Tenant. Landlord and Tenant agree hereby
that all prior or contemporaneous oral agreements between and among themselves
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this agreement.

H. Conditions to Indemnification. Whenever a party (the “Indemnifying Party”) is
required under this Lease to defend, indemnify and hold harmless the other party
(the “Indemnified Party”), the following shall apply: (a) the Indemnified Party
must give the Indemnifying Party prompt written notice of the claim(s) as to
which indemnification is requested; (b) the Indemnified Party must reasonably
cooperate with the Indemnifying Party in connection with the defense or
settlement of any such claim(s); and (c) the Indemnified Party shall be entitled
to control the defense or settlement of any claim(s) as to which it is providing
indemnification.

I. Recording. Neither Landlord nor Tenant shall record this Lease, except
subject to the terms herein, and Tenant shall have the right to record a
Memorandum of Lease including Right of First Refusal to Lease and/or to purchase
the Property in the form of Exhibit G attached hereto. Concurrently with the
execution of the Lease, Tenant shall execute each of the quitclaim deeds
attached hereto as Exhibits H, H-1 and H-2 and Landlord shall hold and not
record the respective quitclaim deed until the earlier of the respective
(a) termination of this Lease or (b) termination of Tenant’s Right of First
Refusal to Lease, or (c) termination of Tenant’s right to purchase the Property
pursuant to the terms of the respective Paragraphs 48 (Right of First Refusal to
Lease) and 49 (Right of First Refusal to Purchase the Leased Property).

J. Amendments for Financing. Tenant further agrees to execute any reasonable
amendments required by a lender to enable Landlord to obtain financing, so long
as Tenant’s rights hereunder are not substantially affected and Tenant’s
obligations hereunder are not materially altered or impaired. Tenant shall be
reimbursed for its reasonable third party attorney fees reasonably incurred, if
any, for said third party attorney’s reasonable review of any such amendment.

K. Clauses, Plats and Riders. Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.

L. Diminution of Light, Air or View. Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.

 

Multi Tenant/Single Parcel   Page 45 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year last written below.

 

LANDLORD:       TENANT: JOHN ARRILLAGA SURVIVOR’S TRUST       ELECTRONICS FOR
IMAGING, INC.,        

a Delaware corporation

By  

    /S/ John Arrillaga

    By  

    /S/ Vincent Pilettte

  John Arrillaga, Trustee                   Vincent Pilette, Chief Financial
Officer Date:       4/19/13     Date:       4/19/13 RICHARD T. PEERY SEPARATE  
    PROPERTY TRUST       By  

    /S/ Richard Peery

        Richard T. Peery, Trustee       Date:       4/19/13      

 

Multi Tenant/Single Parcel   Page 46 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

EXHIBIT D

April 19, 2013

Electronics for Imaging, Inc.

303 Velocity Way

Foster City, CA 94404

Attention: Guy Gecht

 

RE: CONSTRUCTION AGREEMENT RELATED TO LEASE AGREEMENT DATED APRIL 19, 2013
(“LEASE”), BY AND BETWEEN THE JOHN ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD T.
PEERY SEPARATE PROPERTY TRUST, AS LANDLORD, AND ELECTRONICS FOR IMAGING, INC., A
DELAWARE CORPORATION, AS TENANT, FOR 58,047+ SQUARE FEET (“PREMISES”) OF THAT
CERTAIN 108,166+ SQUARE FOOT BUILDING (“BUILDING”) LOCATED AT 6700 DUMBARTON
CIRCLE, FREMONT, CALIFORNIA.

Gentlemen:

This construction agreement (“Agreement”) will confirm the agreement between the
parties hereto related to the existing shell of the Building and the interior
improvements to be constructed by Landlord for Tenant in the Premises, and shall
be considered a part of the Lease.

1. DEFINITIONS: As used in this Agreement, the following terms shall have the
following meanings, and terms which are not defined below, but which are defined
in the Lease and used in this Agreement, shall have the meanings ascribed to
them in the Lease:

A. Cold Shell Improvements: The term “Cold Shell Improvements” shall mean the
improvements in the Building of which the Premises are a part and are shown on
the Building As-Built Plans delivered by Landlord to Tenant on February 28, 2013
which include the building foundation, first and second story floor slab,
building exterior precast concrete panels, building exterior window wall system
(including standard ten foot high exterior doors and standard exterior door
hardware), load bearing walls, roof system for standard loading, roof membrane
including roof drainage and roof screen, steel platforms at roof for future HVAC
mechanical units (quantity: 2), fire sprinkler mains and up-heads distributed
throughout the space connected to fire service main including the PIV and tamper
switch; (ii) site work improvements consisting of offsite sanitary sewer piping
from street main to Building, offsite domestic water and fire service from
street mains to Building, gas service piping from street main to within 5’ of
the Building (no meter), telecom conduits from street mains to Building, 3500
amp 277/480 volt 3 phase electrical service from street mains to Building
including transformer, cold shell fire alarm service from main electrical room
distributed to core structures, one (1) two stop elevator 3,500+ lb capacity
including elevator phone connection and stainless steel finished interior, three
(3) framed stairwells including code required handrail, one (1) framed bathroom
core (no finishes, no MEPS rough-in, framing only), one (1) framed storage room
on the second floor at center stairwell, offsite and onsite storm sewer (for
exterior water drainage system), paving and parking areas, site lighting,
precast concrete trash enclosure, striping, sidewalks, parking curbs, gutters,
irrigation system and landscaping. The Building As-Built Plans for the Cold
Shell Improvements are known hereafter as the “Cold Shell Plans.”

 

  Page 47 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

B. Landlord Interior Improvements: The term “Landlord Interior Improvements”
shall mean all improvements to be constructed by Landlord and shown on the final
interior construction plans (“Final Landlord Interior Plans”), to be attached
hereto as Exhibit B in accordance with Paragraph 3 below, and paid for by the
parties as hereinafter set forth. The Landlord Interior Improvements do not
include any of the existing Cold Shell Improvements set forth in Paragraph 1.A
above. By way of example only, the Landlord Interior Improvements shall include
and not be limited to, the construction of general offices, conference room(s),
a training room and a gym, and installation of the: interior fire protection
system down-heads, interior piping connected to sewer main, interior domestic
water piping to connect to bathroom cores, wiring and electrical distribution to
the Premises electrical system, telephone cabling connected to Premises
telephone system, other data cabling interior distribution, gas meter
installation, heating and air-conditioning system complete, building interior
sanitary system complete, water and gas piping systems complete (including all
piping required from any current exterior location to the Building supply to the
extent the same has not been brought into the Building), processing piping (if
any), complete thermal/acoustical insulation, standard width interior stairways
with standard handrails, standard ten foot high suspended ceilings, standard ten
foot high interior doors with standard door hardware, elevators, interior walls
and movable or non-movable floor to ceiling partitioning, painting, interior
carpeting, vinyl floor covering and tile, utility pads (including all
construction elements of subject utility pads, including but not limited to
enclosures) water and City and/or Utility Company water and sewer
“Connection/Facility” fees including cost to hook up to the Alameda County Water
District and/or the Union Sanitary District systems, school district fees (if
any) and all design fees, plan check/building permit fees, contractor’s fees and
Builder’s Risk insurance premiums as related to the Landlord Interior
Improvements.

C. Improvements: The term “Improvements” shall mean the Cold Shell Improvements
and the Landlord Interior Improvements.

D. Performance Schedule: The term “Performance Schedule” shall mean the
estimated times for commencement and performance of construction obligations
contained in Paragraph 2 of this Agreement.

E. Architect: The term “Architect” shall mean (i) Hoover Associates as related
to the Cold Shell Improvements and Kenneth Rodrigues & Partners, Inc. (“Interior
Architect”) with respect to the Landlord Interior Improvements.

F. Prime Contractor(s): The term “Prime Contractor” shall mean Vance Brown, Inc.
for the Landlord Interior Improvements.

G. Substantial Completion: The term “Substantial Completion” (and “Substantially
Completed”) shall mean the date when all of the following have occurred with
respect to the Landlord Interior Improvements: the local authority with
jurisdiction for building permits has issued the final permits for the Landlord
Interior Improvements along with a temporary certificate of occupancy and the
construction of the Landlord Interior Improvements have been substantially
completed in accordance with the Final Landlord Interior Plans except for “punch
list” items which, for purposes of this Agreement, shall mean minor details of
the construction which are incomplete, which do not prevent or materially
interfere with Tenant’s reasonable use of the Premises to conduct Tenant’s
business operations in the Premises. Notwithstanding anything to the contrary
herein, in the event Landlord has substantially completed the Landlord Interior
Improvements, but is unable to obtain the final permits and/or temporary
certificate of occupancy referenced above because Tenant has not completed its
interior improvements (if any), Landlord’s failure to obtain such permit and/or
temporary certificate of occupancy shall not defer the Commencement Date (as
defined in Paragraph 1.H below).

 

  Page 48 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

H. Commencement Date: The term “Commencement Date” shall mean September 1, 2013,
subject to delays caused by any or all of the Tenant Related Parties (as defined
in Lease Paragraph 8 (Rules and Regulations and Common Area), strikes, acts of
God, governmental restrictions, or other causes beyond Landlord’s control, in
which instance the time period for Landlord’s completion of the Premises shall
be extended accordingly.

2. PERFORMANCE SCHEDULE: Landlord and Tenant desire to cause the Landlord
Interior Improvements to be Substantially Completed by the scheduled
Commencement Date of September 1, 2013. The Commencement Date is based upon
information gathered and estimates made by Landlord, which are reflected in the
Construction Schedule. Achieving Substantial Completion of the Landlord Interior
Improvements by the Commencement Date requires that certain objectives be met
within certain time periods. Set forth in this Paragraph is a schedule of
certain critical dates relating to Landlord’s and Tenant’s respective
obligations regarding the construction of the Landlord Interior Improvements
(the “Performance Schedule”) that must be adhered to in order to achieve
Substantial Completion of all Landlord Interior Improvements by the Commencement
Date. Landlord and Tenant shall each be obligated to use reasonable efforts to
perform their respective obligations within the time periods set forth in the
Performance Schedule and elsewhere in this Agreement. Subject to the provisions
of Paragraph 7 (Tenant Delays) hereof, the parties acknowledge that the
Performance Schedule is only an estimate of the time needed to complete certain
stages of the construction process, and the failure of either party to
accomplish any step in the process set forth in the Performance Schedule within
the applicable time period shall not constitute a default by either party unless
such failure constitutes a breach of the obligation of a party to use reasonable
efforts to perform its obligations within the time periods set forth in the
Performance Schedule and elsewhere in this Agreement. The Performance Schedule
is as follows:

 

ACTION ITEMS

  

DUE DATE

  

RESPONSIBLE
      PARTY    

A.     Delivery to Tenant of Landlord’s Cold Shell Plans

   Delivered to Tenant on February 28, 2013    Landlord

B.     Delivery to Landlord of Tenant’s Preliminary Interior Improvements Plans

   Delivered to Landlord on April 16, 2013    Tenant

C.     Delivery to Tenant of Landlord’s Interior Plans prepared by the Interior
Architect

   Within five (5) business days after Landlord receives the cost to construct
the Landlord Interior Improvements    Landlord

D.     Approval of Landlord’s Interior Plans

   Within three (3) business days after Tenant receives Landlord’s Interior
Plans from Landlord    Tenant

E.     Delivery of Final Landlord Interior Plans to Tenant

   Within five (5) business days after the Landlord’s Interior Plans are
approved by Tenant    Landlord

F.      Approval of Final Landlord Interior Plans by Tenant

   Within three (3) business days after the Final Landlord Interior Plans are
received by Tenant    Tenant

G.     Submittal of Final Landlord Interior Plans to City for Plan Check/Permit

   Within three (3) business days after the Final Landlord Interior Plans are
approved by Tenant and the Lease is executed    Landlord

H.     Obtain Building Permit for Landlord’s Interior Improvements

   Within 45 days after submittal of the Landlord Interior Improvements for
Permit    Landlord

I.       Commencement of Construction of the Landlord Interior Improvements

   As soon as reasonably possible after receipt of Building Permit    Landlord

J.      Substantial Completion of the Landlord Interior Improvements

   September 1, 2013 (projected four (4) months after the issuance of the
Building Permit)    Landlord

 

  Page 49 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

3. DEVELOPMENT AND PROCESSING OF PLANS FOR THE LANDLORD INTERIOR IMPROVEMENTS
AND PERMITS: Final Landlord Interior Plans for the Landlord Interior
Improvements shall be developed and processed in accordance with the following:

A. Development of Landlord Interior Plans: On or before the due date specified
in the Performance Schedule, Landlord shall cause the Interior Architect to
prepare and deliver to Tenant for its review and approval plans for the Landlord
Interior Improvements (the “Landlord Interior Plans”). On or before the due date
specified in the Performance Schedule, Tenant shall either approve such plans or
notify Landlord of its specific objections to the Landlord Interior Plans so
delivered to Tenant. If Tenant so objects, Landlord shall revise the Landlord
Interior Plans to address such objections in a manner consistent with the
parameters for the Landlord Interior Improvements set forth in this Agreement
and shall resubmit to Tenant for its approval such revised Landlord Interior
Plans on or before the due date specified in the Performance Schedule. It is
agreed that Landlord’s Interior Improvement Plans shall not affect the exterior
appearance or structural integrity or cost of the Cold Shell Improvements as
defined in Paragraph 1.A, and it is further agreed that Landlord will not object
to reasonable structural changes (subject to the provisions of Paragraph 7) as
long as Tenant agrees to pay for any additional cost for same and the exterior
appearance of the Cold Shell Improvements is not altered. When the revised
Landlord Interior Plans are resubmitted to Tenant, Tenant shall either approve
such plans in writing or notify Landlord of any further objections in writing on
or before the due date specified in the Performance Schedule. If Tenant has
further objections to the revised Landlord Interior Plans, Landlord and Tenant
shall immediately meet and confer and together shall apply the standards set
forth in this Agreement to resolve Tenant’s objections and incorporate such
resolution into the Landlord Interior Plans, which process Landlord and Tenant
shall cause to be completed within five (5) days after the deadline for Tenant’s
objections referred to in the immediately preceding sentence. In resolving
Tenant’s objections, the parties agree to act reasonably so as to promptly
finalize the Landlord Interior Plans. Paragraph 7 hereof shall apply to any
failure of Tenant to promptly and reasonably work with Landlord in this regard,
but only where Landlord delivers written notice to Tenant specifying the way(s)
in which Landlord claims Tenant is not acting reasonably to reach consensus on
the Final Landlord Interior Plans and Tenant fails to correct the same within
three (3) business days after receipt of Landlord’s notice. The Final Landlord
Interior Plans shall be initialed by the parties and shall become Exhibit B to
this Agreement.

B. Building Permit: As soon as the Final Landlord Interior Plans have been
approved by Landlord and Tenant, Landlord shall apply for a building permit for
the Landlord Interior Improvements, and shall diligently prosecute to completion
such approval process.

C. Commencement of Landlord Interior Improvements: On or before the due date
specified in the Performance Schedule (delays by Tenant Related Parties and/or
acts of God and delays beyond Landlord’s control excepted), Landlord shall
commence construction of the Landlord Interior Improvements and shall diligently
prosecute such construction to completion, using all reasonable efforts to
achieve Substantial Completion of the Landlord Interior Improvements by the date
specified in the Performance Schedule.

 

  Page 50 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

4. CONSTRUCTION OF IMPROVEMENTS: The Improvements to be constructed as part of
the Premises in connection with the Lease shall be paid for by the parties as
hereinafter set forth in Paragraph 5 and constructed in the following manner:

A. Construction of Cold Shell Improvements by Landlord: The Cold Shell
Improvements reflected on the As-Built Plans have been constructed and paid for
by Landlord in accordance with the Cold Shell Plans.

B. Licensed Contractor Requirement: All construction of the Landlord Interior
Improvements in the Premises shall be done by Vance Brown, Inc. as Prime
Contractor, who shall be retained by Landlord and paid as provided in Paragraph
5 below.

C. Construction of Landlord Interior Improvements by Landlord: The Landlord
Interior Improvements shall be constructed by the Prime Contractor in a good and
workmanlike manner and in accordance with the approved Final Landlord Interior
Plans; it being agreed, however, that if the Premises Cold Shell Improvements
and/or Landlord Interior Improvements, as finally constructed, do not conform
exactly to the plans and specifications as set forth in the Cold Shell Plans
and/or the approved Final Landlord Interior Plans, and the general appearance,
structural integrity, and Tenant’s use and occupancy of the Premises and/or the
Building and the interior improvements relating thereto are not materially
affected by such deviation, then in such case the Commencement Date of the
Lease, and Tenant’s obligation to pay Rent thereunder as provided for in said
Lease, shall not be affected, and Tenant hereby agrees to accept the Premises
and the Landlord Interior Improvements as constructed by Landlord
notwithstanding such deviation.

D. Landlord Interior Improvements Part of the Premises: All Landlord Interior
Improvements and any interior improvements made by Tenant shall become and
remain a part of the Premises upon installation or construction and shall be the
property of Landlord and surrendered up by Tenant at the end of the Lease Term.
Tenant shall have only a leasehold interest therein, subject to all of the terms
and conditions of the Lease. None of the Landlord Interior Improvements and/or
any interior improvements made by Tenant shall be encumbered, transferred,
removed or materially altered, except as otherwise provided in the Lease.

E. Liens and Claims: During the installation of any interior improvements by
Tenant, including, but not limited to, the installation of Tenant’s trade
fixtures as provided for in Lease Paragraph 2.C (Early Entry), Tenant shall keep
the Premises and the Property free from any liens arising out of any work
performed, materials furnished or obligation incurred by Tenant. In the event
that Tenant shall not, within fifteen (15) days following notice of the
imposition of any such lien, cause the same to be released of record, Landlord
shall have, in addition to all other remedies provided herein and by law, the
right, but not the obligation, to cause the same to be released by such means as
Landlord shall deem proper, including payment of the claim giving rise to such
lien. All sums paid by Landlord for such purpose, and all expenses incurred by
Landlord in connection therewith, shall be payable to Landlord by Tenant within
five (5) business days after demand with interest at the highest interest rate
allowable by law or Landlord may at its option, draw or make a demand under the
Security Deposit (as defined in Lease Paragraph 4.G (Security Deposit) to pay
said Lien and have said Lien removed.

 

  Page 51 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

F. Inspection Following Completion of the Landlord Interior Improvements: As
soon as the Landlord Interior Improvements are Substantially Completed, Landlord
(or Landlord’s representative) and Tenant shall conduct a joint walk-through of
the Premises, and inspect such Landlord Interior Improvements, using their best
efforts to discover all incomplete or defective construction. After such
inspection has been completed, Landlord or its representative shall prepare and
subject to Tenant’s review and reasonable approval, both parties shall sign a
list of all “punch list” items which the parties agree are to be corrected by
Landlord. It is agreed that the Lease will commence on the Commencement Date
provided that the Landlord Interior Improvements are Substantially Completed,
subject to delays caused by any of the Tenant Related Parties, regardless of
whether or not a “punch list” exists. Landlord shall use reasonable efforts to
complete and/or repair such “punch list” items within thirty (30) days after
executing such list, it being agreed however, that the existence of any “punch
list” items will not result in any delay of the Commencement Date.

5. PAYMENT OF CONSTRUCTION COSTS:

A. Cold Shell Improvements: Subject to the terms of Paragraph 6, Landlord shall
furnish the Cold Shell Improvements (as defined in Paragraph 1.A) at its cost.

B. Landlord Interior Improvement Costs: Landlord shall pay the first Four
Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00) of expenses
billed by the Prime Contractor for the Landlord Interior Improvements which
Landlord Interior Improvements include the items referenced in Paragraph 5.C
(Exclusions From Interior Improvement Costs Payable by Tenant) below
(“Landlord’s Cost Contribution”) and all other Landlord Interior Improvements
costs not referenced in Paragraph 5.C (Exclusions From Interior Improvement Cost
Payable by Tenant) below, and Tenant shall pay one hundred percent (100%) of the
cost of the Landlord Interior Improvements in excess of Landlord’s Cost
Contribution. Except as required in Paragraph 5.C below, Tenant shall make
payments within twenty (20) days of receipt of Landlord’s statement for the
amounts due (with a statement from the Prime Contractor itemizing the Interior
Improvement costs said payment is applicable to and the appropriate lien
waivers) directly to Landlord not more frequently than once per month.

C. Exclusions From Interior Improvement Costs Payable by Tenant: Prior to the
Lease Commencement Date, the parties agree that, notwithstanding any contrary
provision in this Agreement or the Lease, Tenant shall not be required to make
payment on any cost related to the items covered under the Excluded Costs
defined below prior to the earlier of (a) the Lease Commencement Date and/or
(b) an event of default by Tenant under the Lease and/or Construction Agreement
and/or (c) abandonment of the Lease by Tenant (collectively “Payment
Acceleration Event(s)”) at which time Tenant shall be required to pay all excess
cost of the Excluded Costs items that exceeds Landlord’s Cost Contribution
($4,500,000.00), and prior to a Payment Acceleration Event, only Landlord’s Cost
Contribution shall be used to fund any Landlord Interior Improvements consisting
of the following improvements: a gym structure, installation of the interior
fire protection system down-heads, interior piping connected to sewer main,
interior domestic water piping to connect to bathroom cores, wiring and
electrical distribution to the Premises electrical system, telephone cabling
connected to Premises telephone system, other data cabling interior
distribution, gas meter installation, complete heating and air-conditioning
system, complete building interior sanitary system, complete water and gas
piping systems (including all piping required from any current exterior location
to the Building supply to the extent the same has not been brought into the
Building), processing piping (if any), complete thermal/acoustical insulation,
standard width interior stairways with standard handrails, elevators, interior
walls and movable or non-movable floor to ceiling partitioning, utility pads
(including all construction elements of subject utility pads, including but not
limited to enclosures), water and City and/or utility company water and sewer
“Connection/Facility” fees including cost to hook up to the Alameda County Water
District and/or the Union Sanitary District systems, school district fees (if
any) and all design fees, plan check/building permit fees, contractor’s fees and
Builder’s Risk insurance premiums as related to the Landlord Interior
Improvements and other structural related costs (collectively “Excluded Costs”).
Notwithstanding anything to the contrary herein, in the event Landlord’s total
cost for said Excluded Costs exceeds Four Million Five Hundred Thousand and
No/100 Dollars ($4,500,000.00), (i) Tenant shall reimburse Landlord the cost for
the Excluded Costs that exceeds Four Million Five Hundred Thousand and No/100
Dollars ($4,500,000.00) on the first Payment Acceleration Event to occur and
(ii) Tenant shall pay one hundred percent (100%) of all costs for all other
non-Excluded Costs of the Landlord Interior Improvements that constitute
non-structural tenant improvements billed during the construction period and
(iii) in no event shall Landlord’s total contribution to the cost of the
Landlord Interior Improvements exceed Landlord’s Cost Contribution (a total of
Four Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00)) for all
costs incurred under Paragraphs 1.B (Landlord Interior Improvements), 5.B
(Landlord’s Interior Improvement Costs) and this 5.C and Tenant shall be
responsible for any and all amounts due in excess of Landlord’s Cost
Contribution of Four Million Five Hundred Thousand and No/100 Dollars
($4,500,000.00).

 

  Page 52 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

For example:

Assume the total Landlord Interior Improvements cost are: $8,000,000.00 (of
which $5,000,000 .00 are for items of Excluded Costs).

Total Landlord Cost Contribution: $4,500,000.00

Total Excess over Landlord Cost Contribution to be paid by Tenant: $3,500,000.00

In which event Tenant’s payments would be made as follows:

Prior to the Lease Commencement Date, Tenant shall pay, within twenty (20) days
of receipt of an invoice from Landlord, one hundred percent (100%) of the cost
($3,000,000.00) for the non-Excluded Costs items; and

After the Lease Commencement Date, Tenant shall pay Landlord, within ten
(10) days of receipt of an invoice from Landlord, $500,000.00 of the Excluded
Costs items.

6. CHANGES, MODIFICATIONS, OR ADDITIONS TO THE PLANS, SPECIFICATIONS AND/OR
PREMISES: Once the Final Landlord Interior Plans have been approved by Landlord
and Tenant, Tenant shall not have the right to order extra work or make change
orders with respect to the construction of the Landlord Interior Improvements
without the prior written consent of Landlord. All extra work or change orders
requested by Tenant shall be made in writing and shall become effective and a
part of the Final Landlord Interior Plans only once approved in writing by both
parties and Tenant shall pay to Landlord the net increase in cost (if any) for
the change order within twenty (20) days of receipt of the related invoice(s)
from Landlord.

7. TENANT DELAYS: Landlord and Tenant acknowledge that the date on which
Tenant’s obligation to pay Rent under the Lease would otherwise commence may be
delayed because of a delay in completion of construction of the Landlord
Interior Improvements due to (i) Tenant’s failure to approve plans and
specifications for the Landlord Interior Improvements by the due date set in the
Performance Schedule, (ii) Tenant’s failure to give any necessary approval or
consent by the dates set forth herein (unless Tenant has reasonable ground for
withholding such consent or approval and has conveyed the same in writing to
Landlord), (iii) any act by Tenant which interferes with or delays construction
of the Landlord Interior Improvements, including Tenant’s entry to install trade
fixtures pursuant to Lease Paragraph 2.C (Early Entry), (iv) any changes,
modifications and/or additions in the Cold Shell Improvements and/or Landlord
Interior Improvements requested by Tenant and approved by Landlord, or
(v) special materials or equipment ordered or specified by Tenant that cannot be
obtained by Landlord at normal cost within a reasonable period of time because
of limited availability. With respect to clause (v) of the preceding sentence,
as a condition to asserting any delay by Tenant thereunder, Landlord must inform
Tenant as soon as possible that special materials or equipment are included in
the Landlord Interior Improvements and the expected delay associated therewith.
It is the intent of the parties hereto that the commencement of Tenant’s
obligation to pay Rent under the Lease not be delayed by any of such causes or
by any other act of Tenant and, in the event it is so delayed, Tenant’s
obligation to pay Rent under the Lease shall commence as of the date it would
otherwise have commenced absent delay caused by Tenant, provided that within a
reasonable period of time after learning of the occurrence of the cause of any
such delay, Landlord notifies Tenant in writing of the fact that such delay has
occurred and the known or anticipated extent of any such delay.

 

  Page 53 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

8. AUTHORITY TO EXECUTE: The parties executing this Agreement hereby warrant and
represent that they are properly authorized to execute this Agreement and that
the individuals executing this Agreement are authorized to bind the parties to
all of the terms, covenants and conditions of this Agreement.

9. CHOICE OF LAW/VENUE; SEVERABILITY: This Agreement in all respects be governed
by and construed in accordance with the laws of the County of Alameda in the
State of California and each party specifically stipulates to venue in Alameda
County. If any provisions of this Agreement shall be invalid, unenforceable, or
ineffective for any reason whatsoever, all other provisions hereof shall be and
remain in full force and effect.

/

/

/

/

/

/

/

/

/

/

[Remainder of page intentionally left blank]

/

/

/

/

/

/

/

/

/

/

 

  Page 54 of 55   Initial:    /S/ JA; RP; VP        



--------------------------------------------------------------------------------

    Ardenwood IV-8

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Agreement as of the day and year last written below.

 

LANDLORD:       TENANT: JOHN ARRILLAGA SURVIVOR’S TRUST       ELECTRONICS FOR
IMAGING, INC.,         a Delaware corporation By  

    /S/ John Arrillaga

    By  

    /S/ Vincent Pilettte

  John Arrillaga, Trustee                   Vincent Pilette, Chief Financial
Officer Date:       4/19/13     Date:       4/19/13 RICHARD T. PEERY SEPARATE  
    PROPERTY TRUST       By  

    /S/ Richard Peery

        Richard T. Peery, Trustee       Date:       4/19/13      

 

  Page 55 of 55   Initial:    /S/ JA; RP; VP        